Exhibit 10.1

Execution Version

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of November 12, 2015

among

VALERO ENERGY PARTNERS LP,

The GUARANTORS Party Hereto,

and

The LENDERS Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

CITIBANK, N.A.,

as Syndication Agent

and

BARCLAYS BANK PLC,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

MIZUHO BANK, LTD.,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

 

J.P. MORGAN SECURITIES LLC, CITIGROUP GLOBAL MARKETS INC.,

BARCLAYS BANK PLC, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

MIZUHO BANK, LTD. and WELLS FARGO SECURITIES, LLC

as Joint Lead Arrangers and Joint Bookrunners

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    DEFINITIONS   

Section 1.01

   Defined Terms      1   

Section 1.02

   Classification of Loans and Borrowings      25   

Section 1.03

   Terms Generally      25   

Section 1.04

   Accounting Terms; GAAP      25   

Section 1.05

   Letter of Credit Amounts      26    ARTICLE II    THE CREDITS   

Section 2.01

   Commitments      26   

Section 2.02

   Commitment Increase      26   

Section 2.03

   [Reserved]      29   

Section 2.04

   Loans and Borrowings      29   

Section 2.05

   Requests for Borrowings      29   

Section 2.06

   Letters of Credit      30   

Section 2.07

   Funding of Borrowings      35   

Section 2.08

   Interest Elections      35   

Section 2.09

   Termination and Reduction of Commitments      36   

Section 2.10

   Repayment of Loans; Evidence of Debt      37   

Section 2.11

   Prepayment of Loans      38   

Section 2.12

   Fees      38   

Section 2.13

   Interest      39   

Section 2.14

   Alternate Rate of Interest      40   

Section 2.15

   Increased Costs      40   

Section 2.16

   Break Funding Payments      41   

Section 2.17

   Taxes      42   

Section 2.18

   Payments Generally; Pro Rata Treatment; Sharing of Setoffs      46   

Section 2.19

   Mitigation Obligations; Replacement of Lenders      48   

Section 2.20

   Illegality      49   

Section 2.21

   Extension of Maturity Date      49   

Section 2.22

   Defaulting Lenders      50   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

          Page   ARTICLE III   REPRESENTATIONS AND WARRANTIES   

Section 3.01

   Corporate Existence and Power      52   

Section 3.02

   Corporate and Governmental Authorization; Contravention      52   

Section 3.03

   Enforceability      52   

Section 3.04

   Financial Information      53   

Section 3.05

   Litigation; No Material Adverse Effect      53   

Section 3.06

   Employee Benefit Plans      53   

Section 3.07

   Environmental Matters      54   

Section 3.08

   Taxes      54   

Section 3.09

   Investment Company Act      54   

Section 3.10

   Use of Proceeds      54   

Section 3.11

   Solvency      55   

Section 3.12

   Compliance with Laws      55   

Section 3.13

   Disclosure      55   

Section 3.14

   Anti-Corruption Laws and Sanctions      55   

Section 3.15

   Subsidiaries      56   

Section 3.16

   Title to Properties      56   

Section 3.17

   Material Agreements      56    ARTICLE IV    CONDITIONS   

Section 4.01

   Conditions to the Closing Date      56   

Section 4.02

   Each Credit Event      58    ARTICLE V    AFFIRMATIVE COVENANTS   

Section 5.01

   Financial Reporting Requirements      59   

Section 5.02

   Notices      60   

Section 5.03

   Existence; Conduct of Business      60   

Section 5.04

   Payment of Taxes      60   

Section 5.05

   Maintenance of Property; Insurance      60   

Section 5.06

   Compliance with Laws      61   

Section 5.07

   Books and Records; Inspection Rights      61   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

          Page  

Section 5.08

   Use of Proceeds      61   

Section 5.09

   First Tier Subsidiaries; Additional Guarantors      61   

Section 5.10

   Designation and Conversion of Restricted and Unrestricted Subsidiaries;
Certain other Matters Pertaining to Unrestricted Subsidiaries      62    ARTICLE
VI    NEGATIVE COVENANTS   

Section 6.01

   Liens      63   

Section 6.02

   Fundamental Changes; Dispositions      66   

Section 6.03

   Indebtedness; Securitization Transactions      67   

Section 6.04

   Transactions with Affiliates      68   

Section 6.05

   Restricted Payments      69   

Section 6.06

   Changes in Organization Documents      69   

Section 6.07

   Restrictive Agreements      69   

Section 6.08

   Change in Nature of Business      70   

Section 6.09

   Consolidated Leverage Ratio      70    ARTICLE VII    EVENTS OF DEFAULT   
ARTICLE VIII    THE ADMINISTRATIVE AGENT    ARTICLE IX    MISCELLANEOUS   

Section 9.01

   Notices      75   

Section 9.02

   Waivers; Amendments      76   

Section 9.03

   Expenses; Indemnity; Damage Waiver      77   

Section 9.04

   Successors and Assigns      79   

Section 9.05

   Survival      82   

Section 9.06

   Counterparts; Integration; Effectiveness      83   

Section 9.07

   Severability      83   

Section 9.08

   Right of Setoff      83   

Section 9.09

   Governing Law; Jurisdiction; Consent to Service of Process      84   

Section 9.10

   Waiver of Jury Trial      84   

Section 9.11

   Headings      85   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

          Page  

Section 9.12

   Confidentiality      85   

Section 9.13

   Interest Rate Limitation      86   

Section 9.14

   USA PATRIOT Act      86   

Section 9.15

   No Liability of General Partner      86   

Section 9.16

   Amendment and Restatement      86   

Section 9.17

   Assignment and Reallocation of Commitments, Etc.      87    ARTICLE X   
SUBSIDIARY GUARANTEE   

Section 10.01

   Guarantee      87   

Section 10.02

   Waiver of Subrogation      88   

Section 10.03

   Amendments, Etc., with respect to the Guaranteed Obligations      88   

Section 10.04

   Guarantee Absolute and Unconditional      88   

Section 10.05

   Reinstatement      89   

Section 10.06

   Payments      89   

Section 10.07

   Additional Guarantors      89   

Section 10.08

   Guaranty Release Matters      89   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES:   Schedule 1.01(a)   – Excluded Subsidiary Debt   Schedule 1.01(b)  
– Subordination Terms   Schedule 2.01   – Commitments   Schedule 2.06   –
Outstanding Letters of Credit   Schedule 3.05   – Litigation   Schedule 3.15   –
Subsidiaries   Schedule 6.01(a)   – Closing Date Liens   Schedule 6.03   –
Transferred Liens   Schedule 6.04   – Transactions with Affiliates   Schedule
6.07   – Restrictive Agreements as of the Closing Date ANNEXES:   Annex A   –
Leverage-Based Pricing Grid  

Annex B

  – Ratings-Based Pricing Grid EXHIBITS:   Exhibit A   – Form of Assignment and
Assumption   Exhibit B   – Form of Notice of Commitment Increase   Exhibit C   –
Form of Borrowing Request   Exhibit D   – Form of Promissory Note   Exhibit E  
– Form of Guarantee Joinder   Exhibit F-1 –F-4   – Form of Tax Compliance
Certificates

 

-v-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of November 12, 2015, among
VALERO ENERGY PARTNERS LP, the Guarantors party hereto from time to time, the
LENDERS party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent,
CITIBANK, N.A., as Syndication Agent and BARCLAYS BANK PLC, THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., MIZUHO BANK, LTD., and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Co-Documentation Agents.

WHEREAS, the parties hereto have agreed to amend and restate that certain Credit
Agreement, dated as of November 14, 2013 (as amended, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”), among the
Borrower, the guarantors party thereto, the financial institutions party thereto
as lenders, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
Persons from time to time party thereto.

NOW THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

“Acquisition Period” means the period beginning with the date on which payment
of the purchase price for a Specified Acquisition is made and ending on the
earlier of (a) the last day of the second full fiscal quarter following the
fiscal quarter in which such payment is made, and (b) the date on which the
Borrower notifies the Administrative Agent that it desires to end the
Acquisition Period for such Specified Acquisition; provided that once any
Acquisition Period is in effect, the next Acquisition Period may not commence
until the termination of such Acquisition Period then in effect. As used above,
“Specified Acquisition” means any one or more transactions (i) pursuant to which
the Borrower or any Restricted Subsidiary acquires for an aggregate purchase
price of not less than $50,000,000 (x) more than 50% of the Equity Interests in
any other Person or (y) other property or assets (other than acquisitions of
Equity Interests of a Person, capital expenditures and acquisitions of inventory
or supplies in the ordinary course of business) of, or of an operating division
or business unit of, any other Person, and (ii) which is designated by the
Borrower (by written notice to the Administrative Agent) as a “Specified
Acquisition”.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, or any permitted successor or
assign thereof.

 

-1-



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” has the meaning set forth in Section 9.01(d)(ii).

“Aggregate Commitment Amount” means, at any time, an amount equal to the
aggregate amount of all Commitments at such time.

“Agreement” means this Amended and Restated Credit Agreement, as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, the Adjusted LIBO
Rate for any day shall be based on the LIBO Rate at approximately 11:00 a.m.
London time on such day. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the commitment fees payable hereunder, as the case may
be, (a) at all times prior to the Rating Date, the applicable rate per annum set
forth in the Leverage-Based Pricing Grid based upon the Consolidated Leverage
Ratio under the caption “ABR Margin,” “LIBOR Margin” or “Commitment Fee”, as the
case may be, and (b) at all times from and after the Rating Date, the applicable
rate per annum set forth in the Ratings-Based Pricing Grid based upon the
Designated Rating under the caption “ABR Margin,” “LIBOR Margin” or “Commitment
Fee”, as the case may be.

“Approved Fund” has the meaning set forth in Section 9.04(b).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, substantially in the
form of Exhibit A or any other form approved by the Administrative Agent.

 

-2-



--------------------------------------------------------------------------------

“Attributable Debt” means in respect of a Sale/Leaseback Transaction, as at the
time of determination, the present value of the total obligations of the lessee
for rental payments during the remaining term of the lease included in such
Sale/Leaseback Transaction (including any period for which such lease has been
extended); provided, however, that if such Sale/Leaseback Transaction results in
a Capital Lease Obligation, the amount of Indebtedness represented thereby will
be determined in accordance with the definition of and will constitute “Capital
Lease Obligations.” Such present value shall be calculated using a discount rate
equal to the rate of interest implicit in such transaction, determined in
accordance with GAAP.

“Authorized Officer” means a duly authorized officer of a Loan Party or the
General Partner acting on behalf of such Loan Party.

“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof; provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Benefit Arrangement” means, at any time, an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any ERISA Affiliate.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Valero Energy Partners LP, a Delaware limited partnership.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.05.

 

-3-



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” as to any Person, means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP; provided that any lease that would have been considered an operating
lease under the provisions of GAAP in effect as of December 31, 2014 shall be
treated as an operating lease for all purposes under this Agreement.

“Change in Control” means (a) Valero Energy Corporation ceases to own, directly
or indirectly, a majority of the Equity Interests of, or ceases to Control, the
General Partner; (b) the Borrower ceases to own, directly or indirectly, 100% of
the Equity Interests of the Initial Guarantor; or (c) the General Partner ceases
to be the sole general partner of, or ceases to Control, the Borrower.

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Person that becomes a Lender after the date hereof, such later
date on which such Person becomes a Lender under this Agreement) of (a) the
adoption of or taking effect of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the interpretation or
application thereof by any Governmental Authority or (c) compliance by any
Lender or any Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or by such Lender’s or such Issuing Bank’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that, notwithstanding anything herein to the contrary,
(x) the Dodd- Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall, in
each case, be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“CI Lender” has the meaning set forth in Section 2.02(a).

“Closing Date” means the date upon which this Agreement has been executed by all
parties hereto and all conditions precedent set forth in Section 4.01 have been
satisfied (or waived in accordance with the terms and conditions of
Section 9.02).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

-4-



--------------------------------------------------------------------------------

“Co-Documentation Agents” means, collectively, Barclays Bank PLC, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., Mizuho Bank, Ltd., and Wells Fargo Bank, National
Association, each in its capacity as a co-documentation agent for the Lenders
hereunder.

“Commercial Operation Date” means the date on which a Qualified Project is
substantially complete and commercially operable.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum potential aggregate amount of
such Lender’s Credit Exposure hereunder, as such commitment may be (a) modified
from time to time pursuant to Section 2.02, (b) reduced from time to time
pursuant to Section 2.09, or (c) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The initial amount
of each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment
and Assumption pursuant to which such Lender shall have assumed its Commitment,
as applicable. On the Closing Date, the aggregate amount of the Lenders’
Commitments is $750,000,000.

“Commitment Increase” has the meaning set forth in Section 2.02(a).

“Commitment Increase Effective Date” has the meaning set forth in
Section 2.02(b).

“Communications” has the meaning set forth in Section 9.01(d)(ii).

“Competitor” means (a) any Person who is primarily engaged in businesses of the
type primarily conducted by the Borrower and its Subsidiaries and (b) any
Affiliate of a Person identified in clause (a) above (it being agreed that an
investment firm or other financial institution shall not be deemed to Control a
Person described in clause (a) above merely as a result of owning a minority
interest in such Person if it does not otherwise Control such Person).

“Consenting Lenders” has the meaning set forth in Section 2.21(b).

“Consolidated EBITDA” means for any period, an amount equal to the sum of
(a) Consolidated Net Income for such period plus, (b) to the extent reducing
Consolidated Net Income for such period, and without duplication: (i) net
federal, state, local or foreign income or franchise tax expense; (ii) net
interest expense (including amortization or write-off of debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness),
amortization of capitalized interest and the net amount accrued (whether or not
actually paid) pursuant to any interest rate protection agreement during such
period (or minus the net amount receivable (whether or not actually received)
during such period); (iii) depreciation, depletion and amortization expense,
including amortization of intangibles; (iv) extraordinary expenses or loss and
unusual or non-recurring expenses or losses (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, (A) losses from dispositions not in the ordinary course of
business and (B) goodwill or intangible asset impairment); (v) transaction
expenses directly related to the Transactions; and (vi) any non-cash charges to
income not included in the foregoing clauses (i) through (v); minus, (c) to the
extent included in the calculation of Consolidated Net Income for such period,
without

 

-5-



--------------------------------------------------------------------------------

duplication, the sum of: (i) any extraordinary income or gains (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on dispositions not in the
ordinary course of business); (ii) any cash expenditures during such period on
account of any non-cash item which was added back to Consolidated EBITDA during
any prior period with respect to which a calculation of Consolidated EBITDA was
made under this Agreement (provided that the cash expenditure does not impact
Consolidated Net Income in the period paid); and (iii) any other unusual or
non-recurring income or gains, all as determined for the Borrower and its
Restricted Subsidiaries on a consolidated basis.

In the event Borrower or any of its Restricted Subsidiaries acquires (x) more
than 50% of the Equity Interests in any other Person or (y) other property or
assets (other than acquisitions of Equity Interests of a Person, capital
expenditures and acquisitions of inventory or supplies in the ordinary course of
business) of, or of an operating division or business unit of, any other Person,
at Borrower’s option, Consolidated EBITDA for the relevant period shall be
calculated after giving effect, on a pro forma basis, to such acquisition as if
such acquisition occurred on the first day of the period. Any such pro forma
adjustments shall be calculated in good faith by the Borrower and shall be
supported by reasonably detailed calculations furnished together with the
compliance certificate delivered pursuant to Section 5.01(c) for the applicable
period.

Further, in connection with any Qualified Project, Consolidated EBITDA, as used
in determining the Consolidated Leverage Ratio, may be modified so as to include
Qualified Project EBITDA Adjustments, as provided in Section 6.09.

“Consolidated Leverage Ratio” means as of any date of determination, the ratio
of Consolidated Total Debt as of such date to Consolidated EBITDA for the four
fiscal quarter period ending on such date.

“Consolidated Net Assets” means at any date, the total amount of assets of the
Borrower and its Restricted Subsidiaries after deducting therefrom (a) all
current liabilities of the Borrower and its Restricted Subsidiaries (excluding
any thereof which are by their terms extendible or renewable at the option of
the Borrower or a Restricted Subsidiary to a time more than 12 months after the
time as of which the amount thereof is being computed), and (b) total prepaid
expenses and deferred charges of the Borrower and its Restricted Subsidiaries.
For purposes of the definition of “Material Subsidiaries” and Section 5.10(f),
the references to Restricted Subsidiaries in this definition shall be deemed to
be references to all Subsidiaries.

“Consolidated Net Income” means for any period, the net income (loss) of the
Borrower and its Restricted Subsidiaries on a consolidated basis determined in
accordance with GAAP; provided that there shall be excluded from such net income
(to the extent otherwise included therein), the income (or loss) of any entity
other than a Restricted Subsidiary in which the Borrower or any Restricted
Subsidiary has an ownership interest, except to the extent that any such income
has been actually received by the Borrower or such Restricted Subsidiary in the
form of cash dividends or similar cash distributions. Further, when determining
Consolidated Net Income for any fiscal quarter, Consolidated Net Income shall
not include any undistributed net income of a Restricted Subsidiary to the
extent that the ability of such Restricted Subsidiary

 

-6-



--------------------------------------------------------------------------------

to make Restricted Payments to the Borrower or to a Restricted Subsidiary is, as
of the date of determination of Consolidated Net Income, prohibited by its
Organization Documents, or restricted by any Contractual Obligation (other than
pursuant to this Agreement) or any applicable law.

“Consolidated Net Tangible Assets” means at any date, (a) Consolidated Net
Assets minus (b) goodwill and other intangible assets of the Borrower and its
Restricted Subsidiaries, in each case determined on a consolidated basis in
accordance with GAAP, all as reflected in the consolidated financial statements
most recently delivered to the Administrative Agent and the Lenders pursuant to
Section 5.01(a) or Section 5.01(b) (or with respect to the Initial Financial
Statements, Section 4.01(h)). For purposes of the definition of “Material
Subsidiaries” and Section 5.10(f), the references to Restricted Subsidiaries in
this definition shall be deemed to be references to all Subsidiaries.

“Consolidated Total Debt” means at any date, without duplication the aggregate
amount of the Indebtedness of the Borrower and its Restricted Subsidiaries of
the type specified in clause (a), (b), (c), (d), (e) or (h), clause (g) (so long
as obligations specified in such clause are not contingent) or clause (f) (if
the Guarantees specified in such clause are of Indebtedness of the type referred
to above) of the definition of “Indebtedness” as of such date determined on a
consolidated basis.

“Contractual Obligation” means as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent, any Issuing Bank or any other
Lender and “Credit Parties” shall be the collective reference to all of them.

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and its LC Exposure at such
time.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within three Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in LC Disbursements or
(iii) pay over to any Credit Party any other amount required to be paid by such
Lender hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied or, in the case of clause (iii) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of a

 

-7-



--------------------------------------------------------------------------------

good faith dispute with respect to the requirement to pay such amount, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement or generally under other agreements
in which it commits to extend credit (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under any such agreement (including this
Agreement) cannot be satisfied), (c) has failed, within three Business Days
after request by the Borrower, the Administrative Agent, any Issuing Bank,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations to fund
prospective Loans and participations in LC Disbursements under this Agreement;
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon the Borrower’s, the Administrative Agent’s, the requesting
Issuing Bank’s receipt of such certification in form and substance reasonably
satisfactory to the Borrower, the Administrative Agent, the requesting Issuing
Bank and the Administrative Agent, or (d) has become the subject of a Bankruptcy
Event.

“Designated Rating” means with respect to any Rating Agency, (i) the rating
assigned by such Rating Agency to the Borrower’s Senior Debt, or (ii) if and
only if such Rating Agency does not have in effect a rating described in the
preceding clause (i), the rating assigned by such Rating Agency to the facility
evidenced by this Agreement at any time such a rating is in effect, or (iii) if
and only if such Rating Agency does not have in effect a rating described in the
preceding clauses (i) or (ii), the Borrower’s “company” or “corporate credit”
rating (or its equivalent) assigned by such Rating Agency.

“dollars” or “$” refers to lawful money of the United States of America.

“Elective Guarantor” means a Restricted Subsidiary that becomes a Guarantor
pursuant to Section 5.09(b). A First Tier Subsidiary that is an Elective
Guarantor shall cease to be an “Elective Guarantor” and shall become a “Required
Guarantor” from and after the date that it becomes a Material Subsidiary.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Materials or to
health and safety matters arising from the exposure to Hazardous Materials.

 

-8-



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such securities (or such other interests), and all of the other ownership or
profit interests in such Person (including partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such shares,
warrants, options, rights or other interests are outstanding on any date of
determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event” (as defined in Section 4043 of
ERISA or the regulations thereunder) with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (c) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan, other than a
standard termination under Section 4041(b) of ERISA; (d) the receipt by the
Borrower or any ERISA Affiliate of any notice from the PBGC of any intention of
the PBGC to terminate any Plan or to appoint a trustee to administer any Plan;
(e) the incurrence by the Borrower or any of its ERISA Affiliates of any
Withdrawal Liability or other liability under Title IV of ERISA with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(f) the receipt by the Borrower or any ERISA Affiliate of any notice of a
determination that a Multiemployer Plan is insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bear interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

 

-9-



--------------------------------------------------------------------------------

“Excluded Subsidiary Debt” means (a) Unsecured Acquired Debt and refinancings,
extensions, renewals, or refundings thereof; provided that the principal amount
thereof is not increased (other than by amounts incurred to pay the costs of
such refinancing, extension, renewal or refunding and any premiums paid in
connection therewith), (b) Indebtedness that is owed by a Restricted Subsidiary
to the Borrower or to another Restricted Subsidiary; provided that in the case
of Indebtedness owed by a Loan Party to a Non-Guarantor Subsidiary, such
Indebtedness is subordinated to the Obligations on (i) the subordination terms
set forth on Schedule 1.01(b) hereto or (ii) such other subordination terms that
may be reasonably acceptable to the Administrative Agent; (c) amounts owing by a
Restricted Subsidiary pursuant to Securitization Transactions as permitted by
Section 6.03(b); and (d) Indebtedness in an amount not to exceed $150,000,000,
outstanding on the Investment Grade Rating Date and set forth on Schedule
1.01(a), which such Schedule 1.01(a) shall be delivered by the Borrower to the
Administrative Agent on the Investment Grade Rating Date and shall be part of
this Agreement from and after the date of delivery thereof.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof), or
(ii) that are Other Connection Taxes, (b) in the case of any Lender, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan, Letter of Credit
or Commitment or otherwise under any Loan Document pursuant to a law in effect
on the date on which (i) such Lender acquires such interest in the Loan, Letter
of Credit or Commitment or becomes a party to this Agreement (other than
pursuant to an assignment request by the Borrower under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17(a), amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 2.17(e) and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Lender” has the meaning set forth in Section 9.17.

“Existing Credit Agreement” has the meaning set forth in the introductory
paragraphs hereto.

“Extension Confirmation Date” has the meaning set forth in Section 2.21(b).

“Extension Effective Date” has the meaning set forth in Section 2.21(b).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version thereof that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code,
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.

 

-10-



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Fee Letters” means collectively, the fee letters dated October 20, 2015,
executed by the Borrower in connection with this Agreement, including the fee
letters between the Borrower and the Administrative Agent and between the
Borrower and the Joint Lead Arrangers.

“Financial Officer” means the chief financial officer, principal accounting
officer, financial vice president, treasurer or controller of a Loan Party or of
the General Partner acting on behalf of a Loan Party.

“First Tier Subsidiary” means any direct Restricted Subsidiary.

“Foreign Lender” means a Lender that is not a U.S. Person.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“General Partner” means Valero Energy Partners GP LLC, a Delaware limited
liability company.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” means as to any Person, any obligation, contingent or otherwise, of
such Person directly or indirectly guaranteeing any Indebtedness or other
obligation of any other Person and, without limiting the generality of the
foregoing, any obligation, direct or indirect, contingent or otherwise, of such
Person (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation (whether arising by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, to take-or-pay, or to maintain financial statement
conditions or otherwise) or (b) entered into for the purpose of assuring in any
other manner the obligee of such Indebtedness or other obligation of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part); provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning.

 

-11-



--------------------------------------------------------------------------------

“Guarantee Joinder” means a Guarantee Joinder, substantially in the form of
Exhibit E.

“Guaranteed Obligations” has the meaning assigned such term in Section 10.01.

“Guarantor” means the Initial Guarantor, each additional Required Guarantor (if
any), and each Elective Guarantor (if any).

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any rate swap transaction, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions.

“Hedging Obligations” means obligations in respect of Hedging Agreements.

“Impacted Interest Period” has the meaning set forth in the definition of “LIBO
Rate”.

“Indebtedness” means as to any Person, at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(c) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable arising in the ordinary
course of business, (d) all Capital Lease Obligations of such Person, (e) all
Indebtedness of others secured by a Lien on any asset of such Person (other than
a Lien on Equity Interests in an Unrestricted Subsidiary owned by such Person
securing Non-Recourse Debt on which such Unrestricted Subsidiary is an obligor),
whether or not such Indebtedness is assumed by such Person (provided that for
purposes of this clause (e), if such Person has not assumed or otherwise become
personally liable for any such Indebtedness, the amount of Indebtedness of such
Person in connection therewith shall be limited to the lesser of (i) the fair
market value of such asset(s) and (ii) the amount of Indebtedness secured by
such Lien), (f) all Indebtedness of others Guaranteed by such Person, (g) all
obligations of such Person in respect of bankers’ acceptances, (h) all
non-contingent obligations of such Person to reimburse any bank or other Person
in respect of amounts paid under a letter of credit or similar instrument (other
than trade letters of credit and documentary letters of credit); provided,
however, that in the case of letters of credit other than Letters of Credit
issued hereunder, reimbursement obligations shall not be considered Indebtedness
unless they have not been reimbursed within three Business Days after becoming
due, and (i) all production payments, proceeds production payments or similar
obligations of

 

-12-



--------------------------------------------------------------------------------

such Person. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Initial Financial Statements” means collectively, the Borrower’s consolidated
balance sheet and statements of income, stockholder’s equity and cash flows
(a) as of and for the fiscal years ended December 31, 2014 and December 31,
2013, reported on by KPMG LLP, independent public accountants, and (b) as of and
for the fiscal quarter and the portion of the fiscal year ended September 30,
2015, certified by the Borrower’s chief financial officer.

“Initial Guarantor” means Valero Partners Operating Co. LLC, a Delaware limited
liability company and any successor Guarantor thereto permitted pursuant to
Section 6.02 hereof.

“Initial Maturity Date” means November 12, 2020.

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, with the consent of each Lender, such other periods for which
LIBO Rates are available at the time the Borrowing Request for such Eurodollar
Borrowing is made), as the Borrower may elect; provided that, (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made, and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

-13-



--------------------------------------------------------------------------------

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

“Investment Grade Rating” means a Designated Rating of (a) BBB- or higher by S&P
or (b) Baa3 or higher by Moody’s.

“Investment Grade Rating Date” means the date on which the Borrower first
obtains an Investment Grade Rating.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

“Issuing Bank” means each of JPMorgan Chase Bank, N.A, Citibank, N.A. and
Barclays Bank PLC, each in its capacity as an issuer of Letters of Credit
hereunder, each other Lender that agrees to become an Issuing Bank hereto
pursuant to the delivery of documentation in form and substance reasonably
satisfactory to the Administrative Agent, and each successor in such capacity as
provided in Section 2.06(i). Each Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.

“Joint Lead Arrangers” means, collectively, J.P. Morgan Securities LLC,
Citigroup Global Markets Inc., Barclays Bank PLC, The Bank of Tokyo-Mitsubishi
UFJ, Ltd., Mizuho Bank, Ltd., and Wells Fargo Securities, LLC, each in its
capacity as a Joint Lead Arranger and Joint Bookrunner hereunder.

“Laws” means all ordinances, statutes, rules, regulations, orders, injunctions,
writs, treaties or decrees of any governmental or political subdivision or
agency thereof, or of any court or similar entity established by any thereof.

“LC Commitment” means, with respect to (a) JPMorgan Chase Bank, N.A.,
$30,000,000 (or such higher amount as may be agreed to in writing by JPMorgan
Chase Bank, N.A. and the Borrower from time to time with prompt notice to the
Administrative Agent), (b) Citibank, N.A., $30,000,000 (or such higher amount as
may be agreed to in writing by Citibank, N.A. and the Borrower from time to time
with prompt notice to the Administrative Agent), (c) Barclays Bank PLC,
$30,000,000 (or such higher amount as may be agreed to in writing by Barclays
Bank PLC and the Borrower from time to time with prompt notice to the
Administrative Agent), provided that such LC Commitment with respect to Barclays
Bank PLC may only be used in respect of standby letters of credit or (d) any
other Issuing Bank, such amount as may be agreed to by such Issuing Bank and the
Borrower in writing from time to time with prompt notice to the Administrative
Agent; provided that the aggregate LC Commitments in effect at any time shall
not exceed the LC Sublimit.

 

-14-



--------------------------------------------------------------------------------

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.05. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“LC Sublimit” means $100,000,000.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to Section 2.02 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes each Issuing Bank.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
including the letters of credit outstanding under the Existing Credit Agreement
to the extent provided in Section 2.06(k).

“Leverage-Based Pricing Grid” means the Leverage-Based Pricing Grid attached
hereto as Annex A.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBO Screen Rate shall be less than zero, such rate
shall be deemed to be zero; provided, further, that if the LIBO Screen Rate
shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) then the LIBO Rate shall be the Interpolated Rate; provided,
further, that the LIBO Rate shall not, in any event, be less than zero.

“LIBO Screen Rate” has the meaning set forth in the definition of “LIBO Rate”.

 

-15-



--------------------------------------------------------------------------------

“Lien” means with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset (including
any production payment, proceeds production payment or similar financing
arrangement with respect to such asset). For the purposes of this Agreement, the
Borrower or any Subsidiary shall be deemed to own subject to a Lien any asset
which it has acquired or holds subject to the interest of a vendor or lessor
under any conditional sale agreement, capital lease or other title retention
agreement relating to such asset.

“Loan Documents” means this Agreement, including schedules and exhibits hereto,
the Fee Letters, any Guarantee Joinder, any Note, and any other document
executed by the Borrower or a Guarantor on or after the date hereof that states
by its terms that it is a Loan Document, and amendments, modifications or
supplements thereto or waivers thereof.

“Loan Party” means each of the Borrower and each Guarantor.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Borrower and its
Restricted Subsidiaries taken as a whole, or (b) the ability of the Borrower to
perform any of its obligations under this Agreement.

“Material Subsidiary” means, at any time, a Subsidiary whose Net Tangible Assets
represent 15% or more of Consolidated Net Tangible Assets for the Borrower’s
most recently completed fiscal quarter.

“Maturity Date” means the Initial Maturity Date, as such date may be extended
pursuant to Section 2.21 to the corresponding day in each year thereafter;
provided that with respect to any Non-Consenting Lender, the Maturity Date shall
not be so extended.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Borrower or any ERISA Affiliate (a) makes or is obligated
to make contributions or (b) has any liability, including Withdrawal Liability.

“Net Assets” of a Person at any date, means the total amount of assets of such
Person and its Subsidiaries after deducting therefrom (a) all current
liabilities of such Person and its Subsidiaries (excluding any thereof which are
by their terms extendible or renewable at the option of such Person or a
Subsidiary of such Person to a time more than 12 months after the time as of
which the amount thereof is being computed), and (b) total prepaid expenses and
deferred charges of such Person and its Subsidiaries.

“Net Tangible Assets” of a Person at any date, means (a) Net Assets of such
Person and its Subsidiaries minus (b) goodwill and other intangible assets of
such Person and its Subsidiaries, in each case determined on a consolidated
basis in accordance with GAAP, for the fiscal quarter for which financial
statements have been most recently delivered to the Administrative Agent and the
Lenders pursuant to Section 5.01(a) or Section 5.01(b) (or with respect to the
Initial Financial Statements, Section 4.01(h)).

 

-16-



--------------------------------------------------------------------------------

“New Funds Amount” has the meaning set forth in Section 2.02(d)(i).

“Non-Consenting Lenders” has the meaning set forth in Section 2.21(b).

“Non-Guarantor Subsidiary” means a Restricted Subsidiary that is not a
Guarantor.

“Non-Recourse Debt” means Indebtedness: (a) as to which neither the Borrower nor
any of its Restricted Subsidiaries (i) provides credit support of any kind
(including any undertaking, agreement or instrument that would constitute
Indebtedness) or (ii) is directly or indirectly liable as a guarantor or
otherwise, in either case, other than a pledge of the Equity Interests of an
Unrestricted Subsidiary that is an obligor on such Indebtedness; and (b) no
default with respect to which (including any rights that the holders of the
Indebtedness may have to take enforcement action against an Unrestricted
Subsidiary) would permit upon notice, lapse of time or both any holder of any
other Indebtedness of the Borrower or any of its Restricted Subsidiaries to
declare a default on such other Indebtedness or cause the payment of such other
Indebtedness to be accelerated or payable prior to its maturity. For purposes of
determining compliance with Section 6.03 hereof, in the event that any
Non-Recourse Debt of any of the Borrower’s Unrestricted Subsidiaries ceases to
be Non-Recourse Debt of such Unrestricted Subsidiary, such event will be deemed
to constitute an incurrence of Indebtedness by a Restricted Subsidiary of the
Borrower.

“Notice of Commitment Increase” has the meaning set forth in Section 2.02(b).

“Note” has the meaning set forth in Section 2.10(e).

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, in each case whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Subsidiary thereof of any proceeding under any applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate of formation and operating or limited
liability company agreement; and (c) with respect to any partnership, joint
venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation and any agreement, instrument, filing
or notice with respect thereto filed in connection with its formation with the
secretary of state or other department in the state of its formation, in each
case as amended from time to time.

 

-17-



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient (or an agent
or affiliate thereof) and the jurisdiction imposing such Tax (other than
connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19(b)).

“Participant” has the meaning set forth in Section 9.04(c)(i).

“Participant Register” has the meaning set forth Section 9.04(c)(ii).

“Patriot Act” has the meaning assigned such term in Section 9.14.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Act” means the Pension Protection Act of 2006, as amended from time to
time.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Plans and
set forth in, with respect to plan years ending prior to the effective date of
the Pension Act, Section 412 of the Code and Section 302 of ERISA, each as in
effect prior to the Pension Act and, thereafter, Sections 412, 430, 431, 432 and
436 of the Code and Sections 302, 303, 304 and 305 of ERISA, in each case, as
amended from time to time.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” means Debt Domain, Intralinks, Syndtrak, ClearPar or a substantially
similar Electronic System agreed to by the Borrower.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

-18-



--------------------------------------------------------------------------------

“Priority Debt” has the meaning assigned such term in Section 6.03(a).

“Qualified Project” means the construction or expansion of any capital project
of the Borrower or any of its Restricted Subsidiaries, the aggregate actual or
budgeted capital cost of which (in each case, including capital costs expended
by the Borrower or any such Restricted Subsidiaries prior to the construction or
expansion of such project) exceeds $50,000,000.

“Qualified Project EBITDA Adjustments” means with respect to each Qualified
Project:

(a) prior to the Commercial Operation Date of a Qualified Project (but including
the fiscal quarter in which such Commercial Operation Date occurs), a percentage
(based on the then-current completion percentage of such Qualified Project) of
an amount to be approved by the Administrative Agent (such approval not to be
unreasonably withheld or delayed) as the projected Consolidated EBITDA of the
Borrower and its Restricted Subsidiaries attributable to such Qualified Project
for the first 12-month period following the scheduled Commercial Operation Date
of such Qualified Project (such amount to be determined based on customer
contracts relating to such Qualified Project, the creditworthiness of the other
parties to such contracts, and projected revenues from such contracts, capital
costs and expenses, scheduled Commercial Operation Date, commodity price
assumptions and other reasonable factors deemed appropriate by the
Administrative Agent), which may, at the Borrower’s option, be added to actual
Consolidated EBITDA for the Borrower and its Restricted Subsidiaries for the
fiscal quarter in which construction of such Qualified Project commences and for
each fiscal quarter thereafter until the Commercial Operation Date of such
Qualified Project (including the fiscal quarter in which such Commercial
Operation Date occurs, but net of any actual Consolidated EBITDA of the Borrower
and its Restricted Subsidiaries attributable to such Qualified Project following
such Commercial Operation Date); provided that if the actual Commercial
Operation Date does not occur by the scheduled Commercial Operation Date, then
the foregoing amount shall be reduced, for quarters ending after the scheduled
Commercial Operation Date to (but excluding) the first full quarter after its
actual Commercial Operation Date, by the following percentage amounts depending
on the period of delay (based on the period of actual delay or then-estimated
delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer than 90 days,
but not more than 180 days, 25%, (iii) longer than 180 days but not more than
270 days, 50%, (iv) longer than 270 days but not more than 365 days, 75% and
(v) longer than 365 days, 100%; and

(b) thereafter, actual Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries attributable to such Qualified Project for each full fiscal quarter
after the Commercial Operation Date, plus the amount approved by the
Administrative Agent pursuant to clause (a) above as the projected Consolidated
EBITDA of the Borrower and its Restricted Subsidiaries attributable to such
Qualified Project for the fiscal quarters constituting the balance of the four
full fiscal quarter period following such Commercial Operation Date; provided
that in the event the actual Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries attributable to such Qualified Project for any full
fiscal quarter after the Commercial Operation

 

-19-



--------------------------------------------------------------------------------

Date shall materially differ from the projected Consolidated EBITDA approved by
the Administrative Agent pursuant to clause (a) above for such fiscal quarter,
the projected Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries attributable to such Qualified Project for any remaining fiscal
quarters included in the foregoing calculation shall be redetermined in the same
manner as set forth in clause (a) above, such amount to be approved by the
Administrative Agent (such approval not to be unreasonably withheld or delayed),
which may, at the Borrower’s option, be added to actual Consolidated EBITDA for
the Borrower and its Restricted Subsidiaries for such fiscal quarters.

Notwithstanding the foregoing:

(A) no such additions shall be allowed with respect to any Qualified Project
unless:

(1) not later than 30 days prior to the delivery of any certificate required by
the terms and provisions of Section 5.01(c) to the extent Qualified Project
EBITDA Adjustments are requested be made to Consolidated EBITDA in determining
compliance with Section 6.09, the Borrower shall have delivered to the
Administrative Agent (i) written pro forma projections of Consolidated EBITDA of
the Borrower and its Restricted Subsidiaries attributable to such Qualified
Project and (ii) a certificate of the Borrower certifying that all written
information provided to the Administrative Agent for purposes of approving such
pro forma projections (including information relating to customer contracts
relating to such Qualified Project, the creditworthiness of the other parties to
such contracts, and projected revenues from such contracts, capital costs and
expenses, scheduled Commercial Operation Date, commodity price assumptions) was
prepared in good faith based upon assumptions that were reasonable at the time
they were made; and

(2) prior to the date such certificate is required to be delivered, the
Administrative Agent shall have approved (such approval not to be unreasonably
withheld) such projections and shall have received such other information and
documentation as the Administrative Agent may reasonably request, all in form
and substance satisfactory to the Administrative Agent; and

(B) the aggregate amount of all Qualified Project EBITDA Adjustments during any
period shall be limited to 20% of the total actual Consolidated EBITDA of the
Borrower and its Restricted Subsidiaries for such period (which total actual
Consolidated EBITDA shall be determined without including any Qualified Project
EBITDA Adjustments).

“Rating Agency” means S&P and/or Moody’s.

“Rating Date” means the first date after the Closing Date upon which the
Borrower obtains a Designated Rating.

“Ratings-Based Pricing Grid” means the Ratings-Based Pricing Grid attached
hereto as Annex B.

“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Bank, as applicable.

 

-20-



--------------------------------------------------------------------------------

“Reducing Percentage Lender” has the meaning set forth in Section 2.02(d)(ii).

“Reduction Amount” has the meaning set forth in Section 2.02(d)(iii).

“Register” has the meaning set forth in Section 9.04(b)(iv).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the respective directors, officers, employees, agents and advisors of such
Person and such Person’s Affiliates.

“Required Guarantor” means (a) prior to the Investment Grade Rating Date, any
Material Subsidiary that is a First Tier Subsidiary and (b) on and after the
Investment Grade Rating Date, any Subsidiary of the Borrower that guarantees
Indebtedness of the Borrower in an aggregate principal amount of $25,000,000 or
more; collectively the “Required Guarantors”.

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time; provided that, for the purpose of
determining the Required Lenders needed for any waiver, amendment, modification
or consent, any Lender that is the Borrower, or any Affiliate of the Borrower
shall be disregarded.

“Restricted Payment” by a Person means any dividend or other distribution
(whether in cash, securities or other property) with respect to any Equity
Interest in such Person, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such equity interest or of any option, warrant or other right to acquire any
such equity interest.

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“S&P” means Standard & Poor’s Ratings Services, a division of McGraw-Hill
Companies, Inc.

“Sale/Leaseback Transaction” means an arrangement whereby the Borrower or a
Restricted Subsidiary transfers property owned by it to a Person and the
Borrower or a Restricted Subsidiary leases it from such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions.

 

-21-



--------------------------------------------------------------------------------

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, by the European Union or any EU member state in which the Borrower or any
of its Subsidiaries operates or conducts business, or by Her Majesty’s Treasury
of the United Kingdom, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons.

“SEC” means the United States Securities and Exchange Commission, or any
Governmental Authority succeeding to the functions thereof.

“Securitization Entity” means any Person engaged solely in the business of
effecting Securitization Transactions and related activities.

“Securitization Indebtedness” means any Indebtedness under any Securitization
Transaction that does not permit or provide recourse for principal or interest
(other than Standard Securitization Undertakings) to the Borrower or any
Restricted Subsidiary of the Borrower (other than a Securitization Entity) or
any property or asset of the Borrower or any Restricted Subsidiary of the
Borrower (other than the property or assets of a Securitization Entity or any
Equity Interests or securities issued by a Securitization Entity).

“Securitization Transaction” means any transaction in which the Borrower or a
Restricted Subsidiary sells or otherwise transfers accounts receivable or other
rights to payment (whether existing or arising in the future) and assets related
thereto (a) to one or more purchasers or (b) to a special purpose entity that
(i) borrows under a loan secured by or issues securities payable from such
accounts receivable or other rights to payment (or undivided interests therein)
and related assets or (ii) sells or otherwise transfers such accounts receivable
or other rights to payment (or undivided interests therein) and related assets
to one or more purchasers, whether or not amounts received in connection with
the sale or other transfer of such accounts receivable or other rights to
payment and related assets to an entity referred to in clause (a) or (b) above
would under GAAP be accounted for as liabilities on a consolidated balance sheet
of the Borrower. The amount of any Securitization Transaction shall be deemed at
any time to be (1) the aggregate outstanding principal or stated amount of the
borrowings or securities in connection with the transactions referred to in
clause (b)(i) of the preceding sentence; (2) the outstanding amount of capital
invested in or unrecovered outstanding purchase price paid in connection with a
transaction referred to in clause (b)(ii) of the preceding sentence; or (3) if
there shall be no such principal or stated amount or outstanding capital
invested or unrecovered purchase price, the uncollected amount of the accounts
receivable transferred to such purchaser(s) pursuant to such Securitization
Transaction net of any such accounts receivable that have been written off as
uncollectible and any discount in the purchase price thereof.

“Senior Debt” means the Borrower’s senior unsecured, non-credit enhanced, long
term debt for which a rating has been established by Moody’s and/or S&P.

“Solvent” means with respect to any Person and its Subsidiaries on a
consolidated basis, as of a particular date, that on such date (a) such Person
and its consolidated Subsidiaries are able to pay their debts and other
liabilities, contingent obligations and other commitments, on

 

-22-



--------------------------------------------------------------------------------

a consolidated basis, as they mature in the normal course of business, (b) such
Person and its consolidated Subsidiaries do not intend to, and do not believe
that they will, incur debts or liabilities on a consolidated basis beyond their
ability to pay as such debts and liabilities mature in their ordinary course,
(c) such Person and its consolidated Subsidiaries are not engaged in a business
or a transaction, and are not about to engage in a business or a transaction,
for which their consolidated assets would constitute unreasonably small capital
after giving due consideration to the prevailing practice in the industry in
which such Persons are engaged or are to engage, (d) the fair value of the
assets of such Person and its consolidated Subsidiaries is greater than the
total amount of consolidated liabilities, including contingent liabilities, of
such Person and its consolidated Subsidiaries and (e) the present fair saleable
value of the consolidated assets of such Person and its consolidated
Subsidiaries is not less than the amount that will be required to pay the
probable consolidated liability of such Person and its consolidated Subsidiaries
on their consolidated debts as they become absolute and matured. In computing
the amount of contingent liabilities at any time, it is intended that such
liabilities will be computed as the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Standard Securitization Undertakings” means any representations, warranties,
servicer obligations, covenants and indemnities entered into by the Borrower or
any Restricted Subsidiary of the Borrower of a type that are reasonably
customary in securitizations.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subsidiary” means with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, or held by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent. Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Borrower.

 

-23-



--------------------------------------------------------------------------------

“Subsidiary Guarantee” has the meaning assigned to such term in Section 10.01.

“Syndication Agent” means Citibank, N.A., in its capacity as syndication agent
for the Lenders hereunder.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees, or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Transactions” means the execution, delivery and performance by the Borrower of
the Loan Documents, the borrowing of Loans, and the issuance of Letters of
Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unrestricted Subsidiary” means any Subsidiary, other than a Material
Subsidiary, formed or acquired after the Closing Date that is designated by the
Borrower as an Unrestricted Subsidiary; provided that: (a) such Subsidiary has
no Indebtedness other than Non-Recourse Debt; (b) no Loan Party nor any
Restricted Subsidiary Guarantees any Indebtedness of such Subsidiary or grants a
Lien on any assets to secure any Indebtedness or other obligations of such
Subsidiary except Liens on Equity Interests in Unrestricted Subsidiaries
permitted by (or permitted under Section 6.01(a)(i) to be incurred as described
in) Section 6.01(b)(xix); (c) except as permitted by Section 6.04, such
Subsidiary is not party to any agreement, contract, arrangement or understanding
with the Borrower or any Restricted Subsidiary of the Borrower; (d) such
Subsidiary is a Person with respect to which neither the Borrower nor any of its
Restricted Subsidiaries has any direct or indirect obligation (x) to make
capital contributions to such Person or to subscribe for additional Equity
Interests or (y) to maintain or preserve such Person’s financial condition or to
cause such Person to achieve any specified levels of operating results; (e) such
Subsidiary is not a Guarantor and has not Guaranteed or otherwise directly or
indirectly provided credit support for any Indebtedness of the Borrower or any
Restricted Subsidiaries; (f) such designation complies with Section 5.10; and
(g) such Subsidiary has not been redesignated as an Unrestricted Subsidiary
under Section 5.10. Any designation of a Subsidiary as an Unrestricted
Subsidiary will be evidenced to the Administrative Agent by a certificate from a
Financial Officer of the Borrower certifying that such designation complies with
the preceding conditions. As of the Closing Date there are no Unrestricted
Subsidiaries.

“Unsecured Acquired Debt” means unsecured Indebtedness of a Person that
(a) exists at the time such Person becomes a Restricted Subsidiary as a result
of an acquisition, merger or other combination, in each case, consummated after
the Closing Date, or at the time such Person is merged or consolidated with or
into, or otherwise acquired by, a Restricted Subsidiary, in each case, after the
Closing Date, or (b) is assumed in connection with the acquisition of assets
after the Closing Date; provided that, (x) in each case, such unsecured
Indebtedness was not incurred or granted in contemplation of such acquisition,
merger, or other combination, and (y) in no event shall such unsecured
Indebtedness exceed the value of the Person or property so acquired.

 

-24-



--------------------------------------------------------------------------------

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 2.17(e)(ii)(B)(3).

“Valero Energy Corporation” means Valero Energy Corporation, a Delaware
corporation.

“Valero Material Agreement” means an agreement between or among one or more Loan
Parties and/or any one or more Restricted Subsidiaries on the one hand, and
Valero Energy Corporation and/or any one or more of its Subsidiaries, on the
other hand, termination of which would reasonably be expected to result in a
Material Adverse Effect.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

Section 1.03 Terms Generally. Unless otherwise specified therein, all terms
defined in this Agreement shall have the defined meanings when used in any other
Loan Document or any certificate or other document made or delivered pursuant
hereto. The definitions of terms herein and in any other Loan Document or any
certificate or other document made or delivered pursuant hereto shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun used herein or in any other Loan Document or
any certificate or other document made or delivered pursuant hereto shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” when used herein or in any other Loan
Document or any certificate or other document made or delivered pursuant hereto
shall be deemed to be followed by the phrase “without limitation”. The word
“will” when used herein or in any other Loan Document or any certificate or
other document made or delivered pursuant hereto shall be construed to have the
same meaning and effect as the word “shall”. Unless the context requires
otherwise, when used herein or in any other Loan Document or any certificate or
other document made or delivered pursuant hereto (a) any definition of or
reference to any agreement, instrument or other document shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (b) any reference to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement, any other Loan Document or any certificate or other document made or
delivered pursuant hereto, as the case may be, in its entirety and not to any
particular provision hereof or thereof, (d) all references herein or in any
other Loan Document or any certificate or other document made or delivered
pursuant hereto, as the case may be, to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and

 

-25-



--------------------------------------------------------------------------------

Sections of, and Exhibits and Schedules to, this Agreement or such other Loan
Document or certificate or document, as the case may be and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of the Borrower or any Subsidiary at
“fair value”, as defined therein.

Section 1.05 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

ARTICLE II

THE CREDITS

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Credit Exposure exceeding such Lender’s Commitment
or (b) the sum of the total Credit Exposures exceeding the total Commitments.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Loans.

Section 2.02 Commitment Increase.

(a) Subject to the terms and conditions set forth herein, the Borrower shall
have the right, without the consent of the Lenders, to cause an increase in the
Commitments of the Lenders (a “Commitment Increase”) by adding to this Agreement
one or more additional lenders that are not already Lenders hereunder and that
are reasonably satisfactory to the

 

-26-



--------------------------------------------------------------------------------

Administrative Agent and each Issuing Bank (not to be unreasonably withheld,
delayed or conditioned) (each, a “CI Lender”) or by allowing one or more
existing Lenders to increase their respective Commitments with the consent of
each Issuing Bank (not to be unreasonably withheld, delayed or conditioned);
provided that (i) no Event of Default shall have occurred and be continuing as
of the relevant Commitment Increase Effective Date, (ii) no such Commitment
Increase shall be less than $10,000,000 and in integral multiples of $5,000,000,
(iii) no such Commitment Increase shall result in the Aggregate Commitment
Amount exceeding $1,000,000,000, (iv) no Lender’s Commitment shall be increased
without such Lender’s prior written consent (which consent may be given or
withheld in such Lender’s sole and absolute discretion), and (v) if, on the
effective date of such increase, any Loans have been funded, then the Borrower
shall be obligated to pay any breakage fees or costs that are payable pursuant
to Section 2.16 in connection with the reallocation of such outstanding Loans.

(b) The Borrower shall provide the Administrative Agent with written notice (a
“Notice of Commitment Increase”) in the form of Exhibit B attached hereto of its
intention to increase the Commitments pursuant to this Section 2.02. Each such
Notice of Commitment Increase shall specify (i) the proposed effective date of
such Commitment Increase (each such date, a “Commitment Increase Effective
Date”), which date shall be no earlier than five (5) Business Days after receipt
by the Administrative Agent of such Notice of Commitment Increase, (ii) the
amount of the requested Commitment Increase (provided that after giving effect
to such requested Commitment Increase, the aggregate amount of all Commitment
Increases does not exceed the amount set forth in subsection (a)(iii) above),
(iii) the identity of each CI Lender or Lender that has agreed in writing to
increase its Commitment hereunder, and (iv) the amount of the respective
Commitments of the then existing Lenders and the CI Lenders from and after the
Commitment Increase Effective Date (as defined below).

(c) On each Commitment Increase Effective Date, to the extent that there are
Loans outstanding as of such date, (i) each CI Lender shall, by wire transfer of
immediately available funds, deliver to the Administrative Agent such CI
Lender’s New Funds Amount, which amount, for each such CI Lender, shall
constitute Loans made by such CI Lender to the Borrower pursuant to this
Agreement on such Commitment Increase Effective Date, (ii) each existing Lender
that has agreed to increase its Commitment shall, by wire transfer of
immediately available funds, deliver to the Administrative Agent such Lender’s
New Funds Amount, which amount, for each such Lender, shall constitute Loans
made by such Lender to the Borrower pursuant to this Agreement on such
Commitment Increase Effective Date, (iii) the Administrative Agent shall, by
wire transfer of immediately available funds, pay to each then Reducing
Percentage Lender its Reduction Amount, which amount, for each such Reducing
Percentage Lender, shall constitute a prepayment by the Borrower pursuant to
Section 2.11, ratably in accordance with the respective principal amounts
thereof, of the principal amounts of all then outstanding Loans of such Reducing
Percentage Lender, and (iv) the Borrower shall be responsible to pay to each
Lender any breakage fees or costs that are payable pursuant to Section 2.16 in
connection with the reallocation of any outstanding Loans; provided that,
notwithstanding the foregoing, no Letter of Credit may expire beyond the close
of business on the date that is five Business Days prior to the earliest
Maturity Date applicable to any Lender, unless the amount of such Letter of
Credit on the date of issuance, renewal or extension, as applicable, together
with the outstanding LC Exposure at such time, is less than or equal to the
total Commitments of all Lenders having a later Maturity Date.

 

-27-



--------------------------------------------------------------------------------

(d) For purposes of this Section 2.02 and Exhibit B, the following defined terms
shall have the following meanings: (i) “New Funds Amount” means the amount equal
to the product of a Lender’s increased Commitment or a CI Lender’s Commitment
(as applicable) represented as a percentage of the aggregate Commitments after
giving effect to any Commitment Increase, times the aggregate principal amount
of the outstanding Loans immediately prior to giving effect to such Commitment
Increase, if any, as of any Commitment Increase Effective Date (without regard
to any increase in the aggregate principal amount of Loans as a result of
borrowings made after giving effect to such Commitment Increase on such
Commitment Increase Effective Date); (ii) “Reducing Percentage Lender” means
each then existing Lender immediately prior to giving effect to any Commitment
Increase that does not increase its respective Commitment as a result of such
Commitment Increase and whose relative percentage of the Commitments shall be
reduced after giving effect to such Commitment Increase; and (iii) “Reduction
Amount” means the amount by which a Reducing Percentage Lender’s outstanding
Loans decrease as of any Commitment Increase Effective Date (without regard to
the effect of any borrowings made on such Commitment Increase Effective Date
after giving effect to the Commitment Increase occurring on such Commitment
Increase Effective Date).

(e) Each Commitment Increase shall become effective on its Commitment Increase
Effective Date and upon such effectiveness (i) the Administrative Agent shall
record in the register each then CI Lender’s information as provided in the
applicable Notice of Commitment Increase and pursuant to an Administrative
Questionnaire that shall be executed and delivered by each CI Lender to the
Administrative Agent on or before such Commitment Increase Effective Date,
(ii) Schedule 2.01 hereof shall be amended and restated to set forth all Lenders
(including any CI Lenders) that will be Lenders hereunder after giving effect to
such Commitment Increase (which amended and restated Schedule 2.01 shall be set
forth in Annex I to the applicable Notice of Commitment Increase) and the
Administrative Agent shall distribute to each Lender (including each CI Lender)
a copy of such amended and restated Schedule 2.01, and (iii) each CI Lender
identified on the Notice of Commitment Increase for such Commitment Increase
shall be a “Lender” for all purposes under this Agreement.

(f) Each Commitment Increase shall be deemed to constitute a representation and
warranty by the Borrower on the applicable Commitment Increase Effective Date
that (i) the representations and warranties of the Borrower set forth in this
Agreement and in the other Loan Documents (other than the representations and
warranties contained in Section 3.05, Section 3.11, Section 3.15 and
Section 3.16) are true and correct in all material respects (provided that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of such Commitment Increase Effective Date, except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, on and as of such Commitment Increase Effective
Date, such representations and warranties shall continue to be true and correct
as of such specified earlier date; and (ii) at the time of and immediately after
giving effect to such Commitment Increase, no Default shall have occurred and be
continuing.

 

-28-



--------------------------------------------------------------------------------

Section 2.03 [Reserved].

Section 2.04 Loans and Borrowings.

(a) Each Loan shall be made in dollars as part of a Borrowing consisting of
Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e).
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of ten Eurodollar
Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.05 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone (a) in the case of
a Eurodollar Borrowing, not later than 12:00 p.m., New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 12:00 p.m., New York City time, on the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in substantially the form of
Exhibit C. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.04:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

-29-



--------------------------------------------------------------------------------

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07(a).

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a telephonic or written Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.06 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of standby Letters of Credit, denominated in dollars,
in a form reasonably acceptable to the Administrative Agent and the relevant
Issuing Bank, at any time and from time to time during the Availability Period;
provided that the aggregate LC Exposure (after giving effect to the requested
issuance, amendment or extension of a Letter of Credit) shall not exceed the
least of (i) the total Commitments, (ii) the excess of the total Commitments
over the aggregate amount of the Loans then outstanding, (iii) the LC Sublimit
or (iv) the amount permitted by Section 2.22(a)(iv); provided, further, that,
subject to limitations set forth above, no Issuing Bank shall be obligated to
front Letters of Credit to the extent that the LC Exposure associated with
Letters of Credit issued by it would exceed such Issuing Bank’s LC Commitment;
provided, further, that (after giving effect to the requested issuance,
amendment or extension of a Letter of Credit) the total Credit Exposures shall
not exceed the total Commitments. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the relevant Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Extension; Certain Conditions. To request the
issuance of a Letter of Credit (or the amendment or extension of an outstanding
Letter of Credit), the Borrower shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
relevant Issuing Bank) to the relevant Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended or extended, and specifying the
date of issuance, amendment or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit (which must
be a fixed amount), the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend or extend such Letter
of Credit. If requested by the relevant Issuing Bank, the Borrower also shall
submit a letter of credit application on its standard form in connection with
any request for a Letter of Credit;

 

-30-



--------------------------------------------------------------------------------

provided that no provision in such application shall be deemed effective to the
extent such provision contains, provides for, or requires, representations,
warranties, covenants, security interests, Liens, indemnities, reimbursements of
costs or expenses, events of default, remedies, or standards of care or to the
extent such provision conflicts or is inconsistent with this Agreement.
Following receipt of a notice requesting the issuance of a Letter of Credit (or
the amendment or extension of an outstanding Letter of Credit) in accordance
with this Section, the Administrative Agent shall advise each Lender of the
details thereof. A Letter of Credit shall be issued, amended or extended only if
(and upon issuance, amendment or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment or extension, the limits and sublimits specified in
Section 2.06(a) are satisfied. Notwithstanding the foregoing or anything else to
the contrary contained herein, no Issuing Bank shall be under any obligation to
issue any Letter of Credit if: (A) any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such Issuing Bank from issuing such Letter of Credit, or any law
applicable to such Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Issuing Bank (x) shall prohibit, or request that such Issuing Bank refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular, (y) shall impose upon such Issuing Bank with respect to such Letter
of Credit any restriction, reserve, capital or liquidity requirement (for which
such Issuing Bank is not otherwise compensated hereunder) not in effect on the
Closing Date, or (z) shall impose upon such Issuing Bank any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such
Issuing Bank in good faith deems material to it; provided that, in the cases of
clauses (y) and (z), such Issuing Bank shall have provided written notice to the
Borrower of its refusal to issue any Letter of Credit and the specific reasons
therefor and the Borrower shall not have compensated such Issuing Bank for the
imposition of such restriction, reserve, capital or liquidity requirement or
reimbursed such Issuing Bank for such loss, cost or expense, as applicable; or
(B) the issuance of such Letter of Credit would violate one or more polices of
such Issuing Bank (as consistently applied).

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the date that is five Business Days prior to the Maturity Date;
provided that, notwithstanding the foregoing, no Letter of Credit may expire
beyond the close of business on the date that is five Business Days prior to the
earliest Maturity Date applicable to any Lender, unless the amount of such
Letter of Credit on the date of issuance, renewal or extension, as applicable,
together with the aggregate of the outstanding LC Exposure and Loans at such
time, is less than or equal to the total Commitments of all Lenders having a
later Maturity Date.

(d) Participation. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank that issues such Letter of Credit or the
Lenders, such Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the relevant Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be

 

-31-



--------------------------------------------------------------------------------

refunded to the Borrower for any reason. Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit in accordance with this Agreement or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement
within one Business Day after such LC Disbursement is made; provided that, if
such LC Disbursement is not less than $1,000,000, the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with
Section 2.05 that such payment be financed with an ABR Borrowing in an amount
equal to the amount of the LC Disbursement, as determined by the applicable
Issuing Bank promptly following determination thereof and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Loan. If the Borrower fails to make such payment
when due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay in dollars to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay in dollars to the
relevant Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the relevant Issuing Bank or, to the extent that Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Lenders and such Issuing Bank as its interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse an Issuing Bank for any LC
Disbursement (other than the funding of a an ABR Loan as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Banks, nor any of their
Related Parties, shall have any liability or responsibility by

 

-32-



--------------------------------------------------------------------------------

reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of any Issuing Bank; provided that the foregoing shall not be
construed to excuse the relevant Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to special, indirect, consequential
or punitive damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of an Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. The relevant Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The relevant Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether it has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the relevant Issuing Bank, except
that interest accrued on and after the date of payment by a Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank

 

-33-



--------------------------------------------------------------------------------

pursuant to Section 2.12(b). From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If (i) any Event of Default shall occur and be
continuing, then on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposures representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph or (ii) the Borrower is required to pay to the Administrative Agent
the excess attributable to an LC Exposure pursuant to Section 2.21(b), then the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Lenders, an amount in
cash equal to the LC Exposure as of such date plus any accrued and unpaid
interest and fees thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clauses (iv), (v) or (vi) of clause (f) of Article VII. As collateral security
for the payment and performance of the obligations of the Borrower under this
Agreement, the Borrower hereby grants to the Administrative Agent, for the
benefit of each Issuing Bank and the Lenders, a first priority security interest
in such account and all amounts and other property from time to time deposited
or held in such account, and all proceeds thereof, and any substitutions and
replacements therefor. The Administrative Agent shall have exclusive dominion
and control, including the exclusive right of withdrawal, over such account.
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse ratably the Issuing Banks for LC Disbursements
for which they have not been reimbursed and, to the extent not so applied, shall
be held for the satisfaction of the reimbursement obligations of the Borrower
for the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
obligations of the Borrower under this Agreement. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, and the Borrower is not otherwise required to pay to the
Administrative Agent the excess attributable to an LC Exposure pursuant to
Section 2.21(b), such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower within three Business Days after all Events of Default
have been cured or waived.

(k) Outstanding Letters of Credit. On the Closing Date, each of the letters of
credit listed on Schedule 2.06 shall be deemed to have been issued as Letters of
Credit under this Agreement by the Issuing Bank specified on Schedule 2.06,
without payment of any fees

 

-34-



--------------------------------------------------------------------------------

otherwise due upon the issuance of a Letter of Credit, and such Issuing Bank
shall be deemed, without further action by any party hereto, to have sold to
each Lender, and each Lender shall be deemed, without further action by any
party hereto, to have purchased from such Issuing Bank, a participation, to the
extent of such Lender’s Applicable Percentage, in such Letter of Credit.

Section 2.07 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 2:00 p.m., New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower designated by
the Borrower in the applicable Borrowing Request; provided that ABR Loans made
to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the relevant
Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to such Borrowing. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

Section 2.08 Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

 

-35-



--------------------------------------------------------------------------------

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.05 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.04:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

Section 2.09 Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

 

-36-



--------------------------------------------------------------------------------

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the sum of the Credit Exposures would exceed the total
Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the occurrence of identified events, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent and may not be
reinstated except pursuant to Section 2.02. Each reduction of the Commitments
shall be made ratably among the Lenders in accordance with their respective
Commitments.

Section 2.10 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note, dated the Closing Date, payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and
otherwise substantially in the form of Exhibit D hereto (a “Note”). Thereafter,
the Loans evidenced by such promissory note and

 

-37-



--------------------------------------------------------------------------------

interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).

Section 2.11 Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.

(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 2:00 p.m., New York City time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing, not later than 2:00 p.m., New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
ABR Borrowing shall be in a minimum amount of $1,000,000 with additional
increments of $500,000. Each partial prepayment of any Eurodollar Borrowing
shall be in a minimum amount of $5,000,000 with additional increments of
$1,000,000. Each prepayment of any Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.13 and any break funding
costs pursuant to Section 2.16.

Section 2.12 Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily amount of the unused Commitment of such
Lender during the period from and including the Closing Date to but excluding
the date on which such Commitment terminates. Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Commitments terminate, commencing on the
first such date to occur after the Closing Date. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to such Lender’s participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Closing Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to each Issuing Bank a fronting fee, which shall accrue at
the rate per annum separately agreed upon by the Borrowing and such Issuing Bank
on the average daily amount of the LC Exposure associated with Letters of Credit
issued by such Issuing Bank (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and

 

-38-



--------------------------------------------------------------------------------

including the Closing Date to but excluding the later of the date of termination
of the Commitments and the date on which there ceases to be any LC Exposure, as
well as such Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Closing Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to any Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to each Issuing Bank, in the
case of fees payable to them) for distribution, in the case of facility fees and
participation fees, to the Lenders. Fees payable that have been paid shall not
be refundable under any circumstances.

Section 2.13 Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.00% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2.00% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

-39-



--------------------------------------------------------------------------------

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

Section 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making,
maintaining, continuing or converting their Loans included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

Section 2.15 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank (excluding for purposes of this
subsection (i) any Taxes);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii) impose on any Lender or any Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein (excluding for purposes
of this subsection (iii) any Taxes);

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to

 

-40-



--------------------------------------------------------------------------------

increase the cost to such Lender or such Issuing Bank of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender or such Issuing Bank hereunder (whether of
principal, interest or otherwise), then, upon the request of such Lender or
Issuing Bank, the Borrower will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy or liquidity), then from time to time
the Borrower will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered; provided that such Lender or such Issuing Bank is generally
seeking, or intends generally to seek, compensation from similarly situated
borrowers under similar credit facilities (to the extent such Lender or Issuing
Bank has the right under such similar credit facilities to do so) with respect
to such Change in Law regarding capital or liquidity requirements.

(c) A certificate of a Lender or an Issuing Bank setting forth in reasonable
detail the basis for, the calculation of and the amount or amounts necessary to
compensate such Lender or such Issuing Bank or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay to such Lender or such Issuing Bank, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof. In
determining such amount, such Lender agrees to act in good faith and to use
reasonable averaging and attribution methods.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided, further, that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan

 

-41-



--------------------------------------------------------------------------------

other than on the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Loan on the date specified in
any notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.11(b) and is revoked in accordance therewith), or
(d) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.19, then, in any such event, the Borrower shall compensate
each Lender (other than, in the case of a claim for compensation based on the
failure to borrow as specified in clause (c) above, any Lender whose failure to
make a Loan required to be made by it hereunder has resulted in such failure to
borrow) for the loss, cost and expense attributable to such event. In the case
of a Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed
to include an amount determined by such Lender to be the excess, if any, of
(i) the amount of interest which would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth in reasonable detail the basis
for and any amount or amounts that such Lender is entitled to receive pursuant
to this Section shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.

Section 2.17 Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings for Indemnified Taxes
applicable to additional sums payable under this Section) the applicable
Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding for Indemnified Taxes been made.

(b) In addition, the Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent, timely reimburse it for the payment of any Other
Taxes.

(c) The Borrower shall indemnify each Recipient within 15 days after written
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient on or with respect to any
payment by or on account of any obligation of the Borrower hereunder or required
to be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such

 

-42-



--------------------------------------------------------------------------------

Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority A certificate setting forth in reasonable detail the
basis for and the amount of such payment or liability delivered to the Borrower
by a Lender (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.

(d) As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section 2.17, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) (i) Any Lender (which, solely for purposes of this Section 2.17(e), shall
include the Administrative Agent) that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(e)(ii)(A), (ii)(B), and (iv) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be reasonably requested
by the recipient) on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent) properly completed and duly
executed originals of Internal Revenue Service Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding Tax; and

(B) each Foreign Lender, to the extent it is legally entitled to do so, shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

-43-



--------------------------------------------------------------------------------

(1) the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, properly completed and duly executed originals of
Internal Revenue Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E,
as applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document,
properly completed and duly executed originals of Internal Revenue Service Form
W-8BEN or Internal Revenue Service Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty,

(2) properly completed and duly executed originals of Internal Revenue Service
Form W-8ECI,

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) properly completed and duly executed originals of Internal
Revenue Service Form W-8BEN or W-8BEN-E, as applicable,

(4) to the extent a Foreign Lender is not the beneficial owner, properly
completed and duly executed originals of Internal Revenue Service Form W-8IMY,
accompanied by Internal Revenue Service Form W-8ECI, Internal Revenue Service
Form W-8BEN, Internal Revenue Service Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-2 or Exhibit F-3, Internal
Revenue Service Form W-9, and/or other certification documents from each
beneficial owner, as applicable, provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner.

(iii) Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), properly completed and duly executed originals) of any other form
prescribed by the applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower to the Administrative Agent to determine the withholding or deduction
required to be made; and

 

-44-



--------------------------------------------------------------------------------

(iv) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with its or their obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this clause (iv) “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(v) Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(f) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.17 (including by the payment of additional amounts
pursuant to this Section 2.17), it shall promptly pay to the indemnifying party
an amount equal to such refund (but only to the extent of indemnity payments
made under this Section 2.17 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid pursuant to this paragraph (f) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (f), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (f) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(g) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but

 

-45-



--------------------------------------------------------------------------------

only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(c)(ii) relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (g).

(h) For purposes of this Section 2.17, the term “applicable law” includes FATCA.

(i) For purposes of determining withholding Taxes imposed under FATCA, from and
after the date of this Agreement, the Borrower and the Administrative Agent
shall treat (and the Lenders hereby authorize the Borrower and the
Administrative Agent to treat) the Loans and this Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

(j) Each party’s obligation under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a) Except as provided under Section 2.17, the Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
Section 2.16 or Section 2.17, or otherwise) prior to 2:00 p.m., New York City
time, on the date when due, in immediately available funds, without deduction,
setoff or counterclaim (other than any deduction or setoff in respect of
Excluded Taxes as explicitly described in such Sections). Any amounts received
after such time on any date may, in the discretion of the Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 270 Park Avenue, New York, New York,
except payments to be made directly to each Issuing Bank as expressly provided
herein and except that payments pursuant to Section 2.15, Section 2.16,
Section 2.17 and Section 9.03 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

 

-46-



--------------------------------------------------------------------------------

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of setoff and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Banks, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

-47-



--------------------------------------------------------------------------------

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(d) or (e), Section 2.07(b), Section 2.18(d) or
Section 9.03(c), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

Section 2.19 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is or will be
required to pay any Indemnified Taxes or additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 2.15 or Section 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is or will be required to pay any Indemnified Taxes or additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender is a Defaulting Lender, or if any Lender fails to
execute and deliver any amendment, consent or waiver to any Loan Document
requested by the Borrower by the date specified by the Borrower (or gives the
Borrower or the Administrative Agent written notice prior to such date of its
intention not to do so), which amendment, consent or waiver (i) is required to
be executed by all Lenders or all affected Lenders and (ii) has been approved by
the Required Lenders, or if any Lender delivers a notice to the Borrower and/or
the Administrative Agent pursuant to Section 2.20, or if any Lender shall fail
to agree to extend the Maturity Date pursuant to Section 2.21, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and,
if a Commitment is being assigned, each Issuing Bank), which consent (or
consents) shall not unreasonably be withheld or delayed, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in LC Disbursements, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder, from the assignee or the
Borrower, as applicable, (iii) in the case of any such assignment resulting from
a claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments, and (iv) if the assignee is not another Lender, the
Administrative Agent shall have received a processing and recordation fee from
the replacement Lender of $3,500.

 

-48-



--------------------------------------------------------------------------------

Section 2.20 Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its applicable lending
office to honor its obligation to make or maintain Eurodollar Loans either
generally or having a particular Interest Period hereunder, then (a) such Lender
shall promptly notify the Borrower and the Administrative Agent thereof and such
Lender’s obligation to make such Eurodollar Loans shall be suspended (the
“Affected Loans”) until such time as such Lender may again make and maintain
such Eurodollar Loans and (b) all Affected Loans which would otherwise be made
by such Lender shall be made instead as ABR Loans (and, if such Lender so
requests by notice to the Borrower and the Administrative Agent, all Affected
Loans of such Lender then outstanding shall be automatically converted into ABR
Loans on the date specified by such Lender in such notice) and, to the extent
that Affected Loans are so made as (or converted into) ABR Loans, all payments
of principal which would otherwise be applied to such Lender’s Affected Loans
shall be applied instead to its ABR Loans.

Section 2.21 Extension of Maturity Date.

(a) Not earlier than 75 days prior to, nor later than 30 days prior to, each
anniversary of the Closing Date, the Borrower may, but not more than two times,
upon notice to the Administrative Agent (which shall promptly notify the
Lenders), request a one-year extension of the Maturity Date then in effect.
Within 15 days of delivery of such notice, each Lender shall notify the
Administrative Agent whether or not it consents to such extension (which consent
may be given or withheld in such Lender’s sole and absolute discretion). Any
Lender not responding within the above time period shall be deemed not to have
consented to such extension. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the Lenders’ responses.

(b) The Maturity Date shall be extended only if the Required Lenders (calculated
excluding any Defaulting Lender and after giving effect to any replacements of
Lenders permitted herein) have consented thereto (the Lenders that so consent
being the “Consenting Lenders” and the Lenders that do not consent being the
“Non-Consenting Lenders”). If so extended, the Maturity Date, as to the
Consenting Lenders, shall be extended to the same date in the year following the
Maturity Date then in effect (such existing Maturity Date being the “Extension
Effective Date”). The Administrative Agent and the Borrower shall promptly
confirm to the Lenders such extension, specifying the date of such confirmation
(the “Extension Confirmation Date”), the Extension Effective Date, and the new
Maturity Date (after giving effect to such extension). As a condition precedent
to such extension, the Borrower shall deliver to the Administrative Agent a
certificate of the Borrower dated as of the Extension Confirmation Date signed
by an Authorized Officer of the Borrower (i) certifying and attaching the
resolutions adopted by the Borrower approving or consenting to such extension
and (ii) certifying that, (A) before and after giving effect to such extension,
the representations and warranties contained in Article III made by it are true
and correct on and as of the Extension Confirmation Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
(B) before and after giving effect to such extension no Default exists or will
exist as of the Extension Confirmation Date, and (C) since December 31, 2014, no
event, development or circumstance that has had or could reasonably be expected
to have a Material Adverse Effect has occurred. The Borrower shall prepay any
Loans outstanding on the Extension Effective Date (and pay any additional
amounts required pursuant to Section 2.16) to

 

-49-



--------------------------------------------------------------------------------

the extent necessary to keep outstanding Loans ratable with any revised and new
Applicable Percentages of all the Lenders effective as of the Extension
Effective Date; and if, after giving effect to such prepayment, the total Credit
Exposures exceeds the total Commitments then in effect as a result of an LC
Exposure, then the Borrower will pay to the Administrative Agent on behalf of
the Lenders an amount equal to such excess to be held as cash collateral as
provided in Section 2.06(j). In addition, each Consenting Lender shall
automatically (without any further action) and ratably acquire on the Extension
Effective Date the Non-Consenting Lenders’ participations in Letters of Credit,
in an amount equal to such Consenting Lender’s Applicable Percentage of the
amount of such participations. If any Non-Consenting Lender is an Issuing Bank
and any Letters of Credit issued by such Issuing Bank under this Agreement
remain outstanding on the Maturity Date applicable to such Non-Consenting
Lender, the Borrower shall deposit cash collateral with such Issuing Bank in an
amount equal to the aggregate face amount of such Letters of Credit upon terms
reasonably satisfactory to such Issuing Bank to secure the Borrower’s
obligations to reimburse for drawings under such Letters of Credit or make other
arrangements satisfactory to such Issuing Bank and the Borrower with respect to
such Letters of Credit including providing other credit support.

Section 2.22 Defaulting Lenders.

(a) Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

(i) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

(ii) the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02 or any consent to an extension of the
Maturity Date pursuant to Section 2.21); provided that in no event shall
(A) such Defaulting Lender’s Commitment be increased or extended without its
consent and (B) the principal amount of, or interest or fees payable on, Loans
or LC Disbursements be reduced or excused or the scheduled date of payment be
postponed as to such Defaulting Lender without such Defaulting Lender’s consent
(except that fees shall be cease to accrue for the account of such Defaulting
Lender to the extent specified in this Section 2.22 without such Defaulting
Lender’s consent);

(iii) if any LC Exposure exists at the time a Lender becomes a Defaulting Lender
then:

(A) all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the Lenders that are not Defaulting Lenders (for purposes of
this Section 2.22, the “non-Defaulting Lenders”) in accordance with their
respective Applicable Percentages but only to the extent that (x) the sum of all
non-Defaulting Lenders’ Credit Exposures plus such Defaulting Lender’s LC

 

-50-



--------------------------------------------------------------------------------

Exposure does not exceed the total of all non-Defaulting Lenders’ Commitments
and (y) the conditions set forth in Section 4.02 are satisfied at such time;

(B) if the reallocation described in clause (iii)(A) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent, cash collateralize, for the benefit of the
Issuing Banks, the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (iii)(A) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;

(C) if the Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (iii)(B) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(D) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (iii)(A) above, then the fees payable to such non-Defaulting Lenders
pursuant to Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance
with such non-Defaulting Lenders’ LC Exposure after giving effect to such
reallocation and, to the extent of such reallocation, fees under Section 2.12(b)
shall no longer accrue for the benefit of such Defaulting Lender; and

(E) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (iii)(A) or clause
(iii)(B) above, then, without prejudice to any rights or remedies of any Issuing
Bank or any non-Defaulting Lender hereunder, all fees that otherwise would have
been payable to such Defaulting Lender pursuant to Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the Issuing Banks
(ratably in proportion to the amount of Letters of Credit issued by each Issuing
Bank) until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(iv) so long as a Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and such Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.22(a)(iii), and participating interests in any
newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.22(a)(iii)(A) (and
such Defaulting Lender shall not participate therein). For the avoidance of
doubt, with respect to Letters of Credit requested at a time when a Lender is a
Defaulting Lender, to the extent such Defaulting Lender’s obligations under
Section 2.06 are reallocated to other non-Defaulting Lenders in accordance with
such non-Defaulting Lender’s respective Applicable Percentage (to the extent,
after giving effect to the issuance of such Letter of Credit, that the sum of
all non-Defaulting Lenders’ Credit Exposures plus such

 

-51-



--------------------------------------------------------------------------------

Defaulting Lender’s LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments), the existence of such Defaulting Lender shall not affect
the obligation of any Issuing Bank to issue Letters of Credit up to the LC
Sublimit, as reduced by such Defaulting Lender’s Applicable Percentage (without
taking into consideration any reallocation described in this Section 2.22) of
the LC Sublimit.

(b) In the event that the Administrative Agent, the Borrower and each Issuing
Bank each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage; provided that no adjustments will be made retroactively with respect
to fees accrued or payments made by or on behalf of the Borrower while that
Lender was a Defaulting Lender; provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender having been a Defaulting Lender.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each of the Borrower and each Guarantor, with respect to representations and
warranties pertaining to it, represents and warrants to the Administrative Agent
and to each Lender, as of the Closing Date, and thereafter as of each date
required by Section 4.02, that:

Section 3.01 Corporate Existence and Power. Each Loan Party is a corporation,
partnership or limited liability company duly incorporated or organized, as
applicable, validly existing and in good standing under the laws of its
jurisdiction of organization, and has all organizational powers and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted.

Section 3.02 Corporate and Governmental Authorization; Contravention. The
execution, delivery and performance by each Loan Party of this Agreement and any
other Loan Documents to which it is a party (a) are within its organizational
powers, have been duly authorized by all necessary organizational action,
(b) require no consent or approval of, or other action by or in respect of, or
registration or filing with, any Governmental Authority, (c) do not contravene,
or constitute a breach or a default under, any provision of its Organization
Documents, (d) do not contravene any applicable Law or regulation, and (e) will
not violate or result in a default under any indenture, agreement or other
instrument binding upon any Loan Party or any of its Restricted Subsidiaries or
by which any property or asset of any Loan Party or any of its Restricted
Subsidiaries is bound, except, in the case of clauses (b), (d) and (e) as would
not reasonably be expected to result in a Material Adverse Effect.

Section 3.03 Enforceability. The Loan Documents to which it is a party
constitute the legal, valid and binding obligations of such Loan Party,
enforceable against such Loan Party in accordance with their respective terms,
except as may be limited by applicable bankruptcy, moratorium, insolvency or
similar Laws affecting the rights of creditors generally and general principles
of equity.

 

-52-



--------------------------------------------------------------------------------

Section 3.04 Financial Information.

(a) The Initial Financial Statements present fairly, in all material respects,
the combined financial position and combined results of operations and cash
flows of the Borrower as of such dates and for such periods in conformity with
GAAP and were prepared in good faith based on the assumptions that were believed
to be reasonable in light of the then-existing conditions (subject to the
proviso that it is understood that such pro forma financial statements are based
upon professional opinions, estimates and adjustments and that the Loan Parties
do not warrant that such opinions, estimates and adjustments will ultimately
prove to have been accurate).

(b) Beginning with the initial delivery of the financial information required
under Section 5.01(a) and Section 5.01(b), the financial information delivered
to the Lenders pursuant to such sections fairly presents, in all material
respects, in conformity with GAAP, the consolidated financial position of the
Borrower and its consolidated Subsidiaries as of such date and their
consolidated results of operations and cash flows as of such date (subject, in
the case of interim statements, to normal year-end adjustments and the absence
of footnotes).

Section 3.05 Litigation; No Material Adverse Effect.

(a) As of the Closing Date, except as disclosed in Schedule 3.05, there is no
litigation, arbitration or governmental investigation, proceeding or inquiry
pending against or, to the knowledge of the Borrower, threatened in writing
against or affecting the Borrower or any Restricted Subsidiary as to which there
is a reasonable possibility of an adverse determination (i) which could
reasonably be expected to have a material adverse effect on the business,
assets, financial condition, or operations of the Borrower and its Restricted
Subsidiaries, taken as a whole, or (ii) which seeks to prevent, enjoin or delay
the making of the initial Loans hereunder, if any.

(b) As of the Closing Date, since December 31, 2014, there has been no Material
Adverse Effect.

Section 3.06 Employee Benefit Plans.

(a) No “reportable event” (as used in clause (a) of the definition of ERISA
Event has occurred or prohibited transaction under Section 406 of ERISA has
occurred with respect to any “Employee Benefit Plans”, as that term is defined
in Section 3(3) of ERISA, of the Borrower or any ERISA Affiliate which could
reasonably be expected to result in a Material Adverse Effect. No prohibited
transaction under Section 406 of ERISA which could reasonably be expected to
result in a Material Adverse Effect has occurred with respect to the Borrower or
any ERISA Affiliate or will occur upon the issuance of any Notes or the
execution of this Agreement.

 

-53-



--------------------------------------------------------------------------------

(b) The Borrower and each ERISA Affiliate have fulfilled their respective
obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and are in compliance in all material respects with the
presently applicable provisions of ERISA and the Code with respect to each Plan.
Except as could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any ERISA Affiliate has (i) sought a waiver of
the minimum funding standard under the Pension Funding Rules, (ii) failed to
make any contribution or payment to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement, or made any amendment to any Plan or Benefit
Arrangement, which has resulted or could reasonably be expected to result in the
imposition of a Lien or the posting of a bond or other security under ERISA or
the Code or (iii) incurred any liability under Title IV of ERISA other than a
liability to the PBGC for premiums due but not delinquent under Section 4007 of
ERISA.

Section 3.07 Environmental Matters. Except with respect to any matter that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, neither the Borrower nor any of its Restricted
Subsidiaries (a) has failed to comply with any applicable Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any applicable Environmental Law, (b) has become subject to any
Environmental Liability, (c) has received notice of any claim with respect to
any Environmental Liability or (d) knows of any basis for any Environmental
Liability. This Section 3.07 is the sole and exclusive representation and
warranty of the Loan Parties with respect to Environmental Laws, Environmental
Liabilities and Hazardous Materials contained in this Article III and no other
provision hereof shall be construed to constitute such a representation or
warranty; provided that the foregoing does not limit the provisions of
Section 3.04, Section 3.05 or Section 3.13.

Section 3.08 Taxes. (a) The Borrower and its Restricted Subsidiaries have filed
all material United States federal income tax returns and all other material tax
returns have been filed on or before the applicable due date (as such due date
may have been timely extended), and (b) all taxes due pursuant to such returns
or pursuant to any assessment received by the Borrower or any Restricted
Subsidiary have been paid (other than those which are currently being contested
in good faith by appropriate proceedings or to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect or
materially adversely affect the performance by the Borrower of its payment
obligations under this Agreement or any Notes). The charges, accruals and
reserves on the books of the Borrower and its Restricted Subsidiaries in respect
of taxes or other governmental charges are, in the opinion of the Borrower,
adequate.

Section 3.09 Investment Company Act. None of the Borrower nor any of its
Subsidiaries is, or is required to be registered as, an “investment company”, or
a company “controlled” by an “investment company”, as defined in the Investment
Company Act of 1940, as amended.

Section 3.10 Use of Proceeds. Neither the Borrower nor any of its Subsidiaries
is engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used, directly or indirectly, in Regulation U). No part
of the proceeds of any of the Loans or any Letter of Credit will be used for
purchasing or carrying margin stock or for any purpose which violates the
provisions of Regulation U or Regulation X of the Board of Governors of the
Federal Reserve. Neither the Borrower nor any Subsidiary of the Borrower will,
directly or, to the

 

-54-



--------------------------------------------------------------------------------

knowledge of the Borrower, indirectly, use or lend, contribute, provide or
otherwise make available the proceeds of any Borrowing or any Letter of Credit
to any subsidiary, joint venture partner, or other Person, (a) to fund payments
to any officer or employee of a Governmental Authority, or any Person controlled
by a Governmental Authority, or any political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity on behalf of any of the foregoing, in violation of applicable
Anti-Corruption Laws or (b) to fund any activity or business in, of or with, any
Sanctioned Country or to fund any activity or business of or with any Person
located, organized or residing in any Sanctioned Country or who is the subject
of any Sanctions to the extent that any such activity or business, or the
funding of any such activity or business, would be in violation of Sanctions if
conducted by a Person organized, incorporated or formed in the United States or
in a European Union member state.

Section 3.11 Solvency. As of the Closing Date, the Borrower and its consolidated
Subsidiaries taken as a whole are, and after the consummation of the
Transactions will be, Solvent.

Section 3.12 Compliance with Laws. Such Loan Party and its Restricted
Subsidiaries are in compliance with all applicable Laws (including ERISA and the
rules and regulations thereunder and laws of the United States regarding
sanctions and export controls applicable to unauthorized dealings with
sanctioned countries or Persons) except to the extent that the failure to comply
therewith would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.

Section 3.13 Disclosure. The written reports, financial statements, certificates
and other written information (other than information of a global economic or
industry nature) furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other written information so
furnished), when taken as a whole, did not contain as of the date such written
reports, financial statements, certificates or other written information were so
furnished, any material misstatement of fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
(a) projections, estimates, pro forma financial information, engineering reports
and forward-looking statements (within the meaning of Section 27A of the
Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934)
contained in the materials referenced above, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed by
it to be reasonable at the time and (b) financial statements (including the
Initial Financial Statements), the Borrower represents only that such financial
statements were prepared as represented in Section 3.04 and as required by
Section 5.01(a) and Section 5.01(b), as applicable.

Section 3.14 Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures intended to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective directors and officers, to the
knowledge of the Borrower, its employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or to the knowledge of the Borrower or such

 

-55-



--------------------------------------------------------------------------------

Subsidiary, any of their respective directors, officers or employees, or (b) to
the knowledge of the Borrower, any agent of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.

Section 3.15 Subsidiaries. Set forth on Schedule 3.15 is a complete and accurate
list as of the Closing Date of each of the Borrower’s Subsidiaries, together
with its jurisdiction of formation, the Borrower’s direct or indirect percentage
ownership therein and whether it is a Material Subsidiary.

Section 3.16 Title to Properties. As of the Closing Date, each Loan Party and
each of its Restricted Subsidiaries has good title to, or valid leasehold
interests in, all its real and personal property necessary or otherwise material
to the business of the Loan Parties and their respective Restricted
Subsidiaries, taken as a whole, except for Liens permitted hereby and except
where the failure to have such title or leasehold interest would not reasonably
be expected to result in a Material Adverse Effect.

Section 3.17 Material Agreements. None of the Borrower or any Restricted
Subsidiary has, and to the knowledge of the Borrower, no other party to any
Valero Material Agreement has, defaulted under any such Valero Material
Agreement, which default, in either case, would reasonably be expected to have a
Material Adverse Effect.

ARTICLE IV

CONDITIONS

Section 4.01 Conditions to Effectiveness of this Agreement (Closing Date). This
Agreement and the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective until the
date on which each of the following conditions is satisfied (or waived in
accordance with Section 9.02):

(a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by an Authorized Officer of each Loan Party
and each Lender and (ii) for the account of each Lender that has requested a
Note, a Note conforming to the requirements of Section 2.10(e) and executed by
an Authorized Officer of the Borrower.

(b) “Know Your Customer” and Anti-Money Laundering Compliance. The
Administrative Agent shall have received all documentation and other information
required by regulatory authorities with respect to the Loan Parties under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act, that has been reasonably requested by the
Administrative Agent at least five Business Days in advance of the Closing Date.

(c) Legal Opinions. The Administrative Agent shall have received favorable
written opinions, reasonably satisfactory to the Joint Lead Arrangers, of
(i) Jay Browning, in-house counsel of the Borrower, and (ii) Baker Botts L.L.P.,
counsel to the Loan Parties, addressed to the Administrative Agent and the
Lenders and dated the Closing Date, covering such matters relating to the Loan
Parties and the Loan Documents as the Joint Lead Arrangers shall reasonably
request.

 

-56-



--------------------------------------------------------------------------------

(d) Secretary’s Certificates. The Administrative Agent shall have received a
certificate of the Secretary or an Assistant Secretary of each Loan Party (or
the General Partner on behalf of such Loan Party), dated as of the Closing Date,
certifying (i) the resolutions of the board of directors of such Loan Party
authorizing the execution of each Loan Document to which such Loan Party is
party, (ii) the Organization Documents of such Loan Party, and (iii) the names
and true signatures of the officers executing any Loan Document on behalf of
such Loan Party on the Closing Date, and otherwise in form and substance
reasonably satisfactory to the Administrative Agent.

(e) Existence and Good Standing Certificates. The Administrative Agent shall
have received certificates of existence and good standing with respect to each
Loan Party, dated as of a recent date, from appropriate public officials in the
jurisdictions of organization of such Loan Parties.

(f) Closing Certificate. The Administrative Agent shall have received a
certificate in form and substance reasonably satisfactory to the Administrative
Agent dated the Closing Date and signed by a Financial Officer of the Borrower
certifying (which statement shall constitute a representation and warranty made
by the Borrower to the Lenders hereunder on the Closing Date) that, (i) each of
the representations and warranties made by each Loan Party in this Agreement are
true and correct in all material respects on and as of such date; provided that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof, (ii) no Default or Event of Default has occurred and is continuing and
(iii) since December 31, 2014, there has been no material adverse change in the
business, financial position, or results of operation of the Borrower together
with its Subsidiaries on a consolidated basis.

(g) Fees and Expenses. The Administrative Agent shall have received the fees due
and payable and required to be paid to it on or prior to the Closing Date
pursuant to Section 2.12(c) and the Fee Letters, and the Administrative Agent
and the Joint Lead Arrangers shall have received payment of all expenses and
other amounts due and payable on or prior to the Closing Date, in each case to
the extent invoiced at least two Business Days prior to the Closing Date.

(h) Financial Statements. The Lenders shall have received the Initial Financial
Statements.

(i) Guaranty. The Administrative Agent shall have received the following: (i) a
Guarantee Joinder dated the Closing Date and signed by each other Person
required to deliver a Guarantee pursuant to Section 5.09, together with such
certificates required to be delivered thereunder, or (ii) a certificate dated
the Closing Date executed by a Financial Officer of the Borrower certifying that
no other Material Subsidiary that is a First Tier Subsidiary exists on the
Closing Date.

For purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by this Agreement shall have received notice from such
Lender prior to the Closing Date, specifying its objection thereto.

 

-57-



--------------------------------------------------------------------------------

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions contained in this Section 4.01 is satisfied (or
waived pursuant to Section 9.02) at or prior to 5:00 p.m., New York City time,
on December 31, 2015 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

Section 4.02 Each Credit Event. The obligation of each Lender to make a Loan,
and of each Issuing Bank to issue, amend or extend any Letter of Credit, is
subject to the occurrence of the Closing Date and the satisfaction of the
following conditions:

(a) The representations and warranties of the Loan Parties set forth in this
Agreement and in the other Loan Documents shall be true and correct in all
material respects (provided that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
Borrowing or the date of issuance, amendment or extension of such Letter of
Credit, as applicable, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, on and as of
the date of such Borrowing or the date of issuance, amendment or extension of
such Letter of Credit, as applicable, such representations and warranties shall
continue to be true and correct as of such specified earlier date; provided
further that, in each case, (i) the representations and warranties contained in
Section 3.05(a) shall be made only on and as of the Closing Date and (ii) the
representations and warranties contained in Section 3.05(b), Section 3.11,
Section 3.15 and Section 3.16 shall be made only on and as of the Closing Date,
and none of the representations and warranties described in the foregoing
clauses (i) and (ii) shall be restated on any Borrowing Date or issuance date
that occurs after the Closing Date.

(b) No Default or Event of Default shall have occurred and be continuing on such
date or after giving effect to the Loans requested to be made, or Letters of
Credit requested to be issued, amended or extended, on such date.

(c) The Administrative Agent shall have received, as applicable, a Borrowing
Request in accordance with Section 2.05 or a request for a Letter of Credit
pursuant to Section 2.06.

Each Borrowing of Loans under Section 2.01 and each issuance, amendment or
extension of a Letter of Credit shall be deemed to constitute a representation
and warranty by the Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.

ARTICLE V

AFFIRMATIVE COVENANTS

From and after the Closing Date and until the Commitments have expired or been
terminated and the principal of and interest on each Loan and all fees payable
hereunder shall

 

-58-



--------------------------------------------------------------------------------

have been paid in full and all Letters of Credit shall have expired or
terminated (or with respect to which other arrangements have been made that are
satisfactory to the Administrative Agent or the applicable Issuing Bank) and all
LC Disbursements shall have been reimbursed, the Borrower covenants and agrees
with the Lenders that:

Section 5.01 Financial Reporting Requirements. The Borrower will:

(a) make available its Form 10-K via the EDGAR system of the SEC (“EDGAR”) on
the internet as soon as available and in any event within 90 days after the end
of each fiscal year of the Borrower, which will in each case include an audited
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such fiscal year and the related audited consolidated statements of income, cash
flows and changes in partners’ capital for such fiscal year, setting forth in
each case in comparative form the figures for the previous fiscal year of the
Borrower, all reported on in a manner acceptable to the SEC by KPMG LLP or other
independent public accountants of nationally recognized standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit);

(b) make available its Form 10-Q via EDGAR on the internet as soon as available
and in any event within 60 days after the end of each of the first three
quarters of each fiscal year of the Borrower, which will, in each case, include,
a consolidated balance sheet of the Borrower and its Subsidiaries, as of the end
of such quarter and the related (i) consolidated statement of income for such
quarter and for the portion of the Borrower’s fiscal year ended at the end of
such quarter, and (ii) consolidated statement of cash flows for the portion of
the Borrower’s fiscal year ended at the end of such quarter, setting forth in
each case in comparative form (A) for the consolidated balance sheet, the
figures as of the end of the Borrower’s previous fiscal year, (B) for the
consolidated statement of income, the figures for the corresponding quarter and
the corresponding portion of the Borrower’s previous fiscal year and (C) for the
consolidated statement of cash flows, the figures for the corresponding portion
of the Borrower’s previous fiscal year;

(c) furnish to the Administrative Agent within 10 days of making available via
EDGAR each set of financial statements referred to in clauses (a) and (b) above,
a certificate of a Financial Officer of the Borrower (i) stating whether there
exists on the date of such certificate any Default or Event of Default and, if
any Default or Event of Default then exists, setting forth the details thereof
and the action which the Borrower is taking or proposes to take with respect
thereto, and (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.09 and Section 6.03;

(d) furnish to the Administrative Agent within 10 days of making available via
EDGAR the financial statements referred to in clauses (a) and (b) above, a
certificate of a Financial Officer of the Borrower certifying which Subsidiaries
of the Borrower are Material Subsidiaries (which certificate may be combined
with the certificate being delivered pursuant to clause (c) above on such date);

 

-59-



--------------------------------------------------------------------------------

(e) furnish to the Administrative Agent a copy of all documents filed by the
Borrower or any Restricted Subsidiary with the SEC; provided that such documents
shall be deemed to have been furnished on the date when made available via
EDGAR;

(f) promptly upon the Borrower first obtaining a Designated Rating, provide to
the Administrative Agent written notice thereof; and

(g) furnish to the Administrative Agent from time to time such additional
information regarding the operations, business affairs and financial condition
of the Borrower or any Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender through the Administrative
Agent may reasonably request.

Section 5.02 Notices. The Borrower will promptly furnish, or cause to be
furnished, to the Administrative Agent, notice of: (a) the occurrence of any
(i) Default or (ii) Event of Default hereunder; and (b) the institution of any
litigation or proceeding involving it or a Restricted Subsidiary that has had or
is reasonably expected to have a Material Adverse Effect (whether or not the
claim asserted therein is considered to be covered by insurance). Each notice
delivered under this Section 5.02 shall be accompanied by a statement of a
Financial Officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 5.03 Existence; Conduct of Business. The Borrower will, and will cause
each Required Guarantor to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises necessary or desirable in
the normal conduct of its business; provided that the foregoing shall not
prohibit any merger or consolidation of the Borrower permitted under
Section 6.02 or any merger, consolidation, liquidation or dissolution of any
Subsidiary that is not otherwise prohibited by the terms of this Agreement;
provided, further, that neither the Borrower nor any of its Restricted
Subsidiaries shall be required to preserve, renew or keep in full force and
effect any right, license, permit, privilege or franchise to the extent that the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

Section 5.04 Payment of Taxes. The Borrower will pay and discharge, and will
cause each Material Subsidiary to pay and discharge, at or before maturity, all
their respective material tax liabilities, except where the same may be
contested in good faith by appropriate proceedings, and will maintain and will
cause each Material Subsidiary to maintain, in accordance with GAAP, appropriate
reserves for the accrual of any of the same.

Section 5.05 Maintenance of Property; Insurance. The Borrower will keep, and
will cause each Material Subsidiary to keep, all property useful and necessary
in its business in good working order and condition, ordinary wear and tear
excepted; will maintain, and will cause each Material Subsidiary to maintain
(either in the name of the Borrower or in such Material Subsidiary’s own name),
with financially sound and reputable insurance companies, insurance on all their
property in at least such amounts and against such risks as are usually insured
against in the same general area by companies of similar size and established
repute engaged in the same or a similar business; and will furnish to the
Administrative Agent, upon its written request, full information as to the
insurance carried.

 

-60-



--------------------------------------------------------------------------------

Section 5.06 Compliance with Laws. The Borrower will comply, and cause each
Restricted Subsidiary to comply, with all applicable laws, ordinances, rules,
regulations, and requirements of any Governmental Authority (including ERISA and
the rules and regulations thereunder) except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

Section 5.07 Books and Records; Inspection Rights.

(a) The Borrower will keep, and will cause each Material Subsidiary to keep,
proper books of record and account in which complete and accurate entries are
made of its financial and business transactions to the extent required by GAAP.

(b) The Borrower will permit, and will cause each Material Subsidiary to permit,
representatives of the Administrative Agent and each Lender, as applicable, at
the Administrative Agent’s or such Lender’s expense, upon reasonable prior
notice during normal business hours (and, if the Borrower shall so request, in
the presence of an officer or appointee of any officer of the Borrower or the
General Partner), and subject to any applicable restrictions or limitations on
access to any facility or information that is classified or restricted by
contract or by law, regulation or governmental guidelines and in accordance with
any applicable safety procedures, (i) in the case of the Administrative Agent
only, to visit and inspect their respective properties, to examine and make
extracts from their respective books and records, and (ii) in the case of the
Administrative Agent and each Lender, to visit and discuss their respective
affairs, finances and accounts with their respective officers, employees and,
only during the continuance of an Event of Default, their independent public
accountants, in each case, all at such reasonable times and as often as may
reasonably be desired, but unless an Event of Default exists, no more frequently
than once during each calendar year.

Section 5.08 Use of Proceeds. The proceeds of the Loans will be used for general
partnership, corporate or company purposes, as applicable, of the Loan Parties
and their Subsidiaries, including, without limitation, acquisitions and
Restricted Payments. No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X. Letters of Credit
will be issued only for general partnership, corporate or company purposes, as
applicable, of the Loan Parties and their Subsidiaries.

Section 5.09 First Tier Subsidiaries; Additional Guarantors.

(a) In the event that any Subsidiary becomes a Required Guarantor, then the
Borrower will, in each case, within 30 days of such date, cause such Required
Guarantor to (x) execute and deliver to the Administrative Agent a Guarantee
Joinder substantially in the form of Exhibit E, pursuant to which such Required
Guarantor will become a party to this Agreement as a Guarantor and guarantee the
Guaranteed Obligations and (y) deliver certificates and other documentation
substantially similar to those required to be delivered on the Closing Date with
respect to the Initial Guarantor pursuant to Section 4.01(d) and
Section 4.01(e), in form and substance reasonably satisfactory to the
Administrative Agent.

 

-61-



--------------------------------------------------------------------------------

(b) Any Restricted Subsidiary may, at its election, become a Guarantor by
delivery to the Administrative Agent of the Guarantee Joinder documents required
by clause (a) of this Section 5.09.

(c) Upon delivery of a Guarantee Joinder and other required documents to the
Administrative Agent by a Subsidiary, notice of which is hereby waived by each
Loan Party, such Subsidiary shall be a Guarantor and shall be a party hereto as
if an original signatory hereto. Each Loan Party expressly agrees that its
obligations arising hereunder shall not be affected or diminished by the
addition or release of any other Loan Party hereunder. This Agreement shall be
fully effective as to each Loan Party that is or becomes a party hereto
regardless of whether any other Person becomes or fails to become or ceases to
be a Loan Party hereunder.

Section 5.10 Designation and Conversion of Restricted and Unrestricted
Subsidiaries; Certain other Matters Pertaining to Unrestricted Subsidiaries.

(a) Unless designated after the Closing Date in writing to the Administrative
Agent pursuant to this Section, any Person that becomes a Subsidiary of the
Borrower or any of its Restricted Subsidiaries shall be classified as a
Restricted Subsidiary.

(b) The Borrower may designate a Subsidiary (other than the Initial Guarantor or
any Required Guarantor) as an Unrestricted Subsidiary if (i) the requirements
set forth in the definition of “Unrestricted Subsidiary” have been met with
respect to such Subsidiary, (ii) immediately before and after such designation,
no Default or Event of Default exists or would exist, (iii) after giving effect
to such designation on a pro forma basis, the Borrower and its Subsidiaries
would have been in compliance with all of the covenants contained in this
Agreement, including Section 6.09, as of the end of the most recent fiscal
quarter, (iv) a certificate of a Financial Officer is delivered to the
Administrative Agent as provided in the definition of “Unrestricted Subsidiary”,
and (v) no Subsidiary may be designated as an Unrestricted Subsidiary if it will
be treated as a “restricted subsidiary” for purposes of any indenture, credit
agreement, or similar agreement.

(c) The Borrower may designate an Unrestricted Subsidiary to be a Restricted
Subsidiary if (i) immediately before and after such designation, no Default or
Event of Default exists or would exist, (ii) if such Unrestricted Subsidiary has
outstanding Indebtedness, Liens and/or Attributable Debt under any
Sale/Leaseback Transaction, it would be permitted to incur such Indebtedness,
Debt and/or Attributable Debt pursuant to Section 6.01 and Section 6.03,
(iii) after giving effect to such designation on a pro forma basis, the Borrower
and its Subsidiaries would have been in compliance with all of the covenants
contained in this Agreement, including Section 6.09, as of the end of the most
recent fiscal quarter, (iv) the representations and warranties with respect to
such Subsidiary set forth in Article III of this Agreement (other than the
representations and warranties that are made only as of the Closing Date) are
true and correct in all material respects with respect to such Subsidiary after
giving effect to such designation (provided that the foregoing materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) and
(v) the Borrower has provided to the Administrative Agent a certificate of a
Financial Officer to the effect that each of the foregoing conditions has been
satisfied. Immediately after such designation, such Subsidiary shall cease to be
an Unrestricted

 

-62-



--------------------------------------------------------------------------------

Subsidiary. The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute the incurrence at the time of designation of any
Indebtedness, Liens and Attributable Debt under Sale/Leaseback Transactions of
such Subsidiary existing at such time.

(d) The Borrower shall cause all Subsidiaries of an Unrestricted Subsidiary to
satisfy the requirements set forth in the definition of “Unrestricted
Subsidiaries” and such Subsidiaries shall also be Unrestricted Subsidiaries. The
Borrower will not permit any Unrestricted Subsidiary to hold any Equity
Interests in, or any Indebtedness of, the Borrower or any Restricted Subsidiary.
Neither the Borrower nor any Restricted Subsidiary shall make any investment in
(including any acquisition of Equity Interests or loans, advances or capital
contributions to) an Unrestricted Subsidiary if a Default or Event of Default
exists immediately before or immediately after making such investment.

(e) If, at any time, any Unrestricted Subsidiary would fail to meet the
requirements of the definition of Unrestricted Subsidiary or the applicable
requirements set forth in this Section, (i) it will thereafter cease to be an
Unrestricted Subsidiary for purposes of this Agreement, (ii) any Indebtedness,
Liens and Attributable Debt under Sale/Leaseback Transactions of such Subsidiary
will be deemed to be incurred by a Restricted Subsidiary as of such date, and
(iii) the Borrower shall notify the Administrative Agent, pursuant to a
certificate or other notice given by a Financial Officer, that such Unrestricted
Subsidiary is no longer an Unrestricted Subsidiary.

(f) The Borrower will not permit at any time the aggregate Net Tangible Assets
of all Unrestricted Subsidiaries to exceed 20% of Consolidated Net Tangible
Assets.

ARTICLE VI

NEGATIVE COVENANTS

From and after the Closing Date and until the Commitments have expired or
terminated and the principal of and interest on each Loan and all fees payable
hereunder have been paid in full and all Letters of Credit have expired or
terminated (or with respect to which other arrangements have been made that are
satisfactory to the Administrative Agent or the applicable Issuing Bank) and all
LC Disbursements shall have been reimbursed, each Loan Party covenants and
agrees with the Lenders that:

Section 6.01 Liens. Neither the Borrower nor any Restricted Subsidiary will
create, assume or suffer to exist any Lien on any asset now owned or hereafter
acquired by it, except:

(a) Prior to the Investment Grade Rating Date:

(i) Liens described in Section 6.01(b)(vi) through (vii), and
Section 6.01(b)(ix) through (xix);

(ii) Liens under any Sale/Leaseback Transaction permitted under Section 6.03;

 

-63-



--------------------------------------------------------------------------------

(iii) Liens on cash and cash equivalents securing Hedging Obligations; provided
that the aggregate amount of all such obligations secured by such Liens shall
not at any time exceed $75,000,000;

(iv) Liens not otherwise permitted by the other clauses of this Section 6.01(a)
securing Indebtedness or other obligations of the Loan Parties or any of their
respective Restricted Subsidiaries; provided that the sum, without duplication,
of (1) the aggregate principal amount of all such Indebtedness and obligations
plus (2) the outstanding Attributable Debt under all Sale/Leaseback Transactions
of the Loan Parties and Restricted Subsidiaries permitted under Section 6.03,
does not exceed an amount equal to 15% of Consolidated Net Tangible Assets at
the time of creation, incurrence or assumption of such Lien or such Attributable
Debt, as applicable; and

(v) Liens existing on the Closing Date and set forth on Schedule 6.01(a).

(b) From and after the Investment Grade Rating Date:

(i) any Lien existing on any asset of any Person at the time such Person becomes
a Restricted Subsidiary of the Borrower and not created in contemplation of such
event; provided that such Lien attaches only to such asset and proceeds thereof;

(ii) any Lien on any asset securing Indebtedness (including Liens in respect of
Capital Lease Obligations) incurred or assumed for the purpose of financing all
or any part of the cost of acquiring, constructing, repairing or improving such
asset; provided that (i) such Lien attached to such asset concurrently with or
within 90 days after the acquisition thereof or the date of completion of such
construction, repair or improvement, and (ii) all such Liens attach only to the
assets purchased, constructed, repaired or improved with the proceeds of the
Indebtedness secured thereby and improvements, accessions, general intangibles
and proceeds related thereto;

(iii) any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into the Borrower or a Restricted Subsidiary and
not created in contemplation of such event; provided that such Lien attaches
only to such asset and proceeds thereof;

(iv) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or a Restricted Subsidiary and not created in contemplation of such
acquisition; provided that such Lien attaches only to such asset and proceeds
thereof;

(v) any Lien arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted by any of the foregoing clauses
of this Section 6.01(b); provided that the principal amount of such Indebtedness
is not increased (other than by amounts incurred to pay the costs of such
refinancing, extension, renewal or refunding and any premiums paid in connection
therewith) and such Lien does not attach to any additional assets;

(vi) Liens in favor of the Administrative Agent securing Indebtedness or other
obligations existing pursuant to this Agreement and Liens in favor of a Credit
Party on

 

-64-



--------------------------------------------------------------------------------

cash or cash equivalents required by the terms of this Agreement, including
Section 2.21(b), to secure Letters of Credit or Credit Exposure;

(vii) Liens to secure Indebtedness incurred or assumed in connection with
pollution control, industrial revenue bond or similar types of financing, and
Liens on property in favor of the United States or any state thereof, or any
department, agency, instrumentality or political subdivision of any such
jurisdiction, to secure Indebtedness incurred for the purpose of financing all
or any part of the purchase price or cost of constructing, repairing or
improving the property subject thereto;

(viii) Liens granted on accounts receivable or other rights to payment and
related assets in connection with Securitization Transactions permitted by
Section 6.03(b);

(ix) Liens on precious metals catalysts in connection with lease transactions
and Liens under any Sale/Leaseback Transaction, in each case to the extent
permitted by this Agreement;

(x) Liens on cash collateral granted to an Issuing Bank in connection with the
replacement of such Issuing Bank under Section 2.06(i) or pursuant to
Section 2.21(b);

(xi) Liens for taxes that (i) are not yet due, (ii) are not more than sixty
(60) days past due and not subject to penalties for non-payment, or (iii) are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

(xii) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s, or other similar types of Liens arising in the ordinary course of
business securing amounts which are not overdue for a period of more than 60
days or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person;

(xiii) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(xiv) Liens to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

(xv) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

 

-65-



--------------------------------------------------------------------------------

(xvi) Liens securing judgments for the payment of money not constituting an
Event of Default under clause (g) of Article VII;

(xvii) Liens in favor of banks having a right of setoff, revocation, refund or
chargeback with respect to money or instruments of the Borrower or any of its
Restricted Subsidiaries on deposit with or in the possession of such bank, in
each case in the ordinary course of business;

(xviii) customary netting and offset provisions in Hedging Agreements;

(xix) Liens on Equity Interests in an Unrestricted Subsidiary to secure
Non-Recourse Debt on which such Unrestricted Subsidiary is an obligor; and

(xx) Liens not otherwise permitted by the foregoing clauses of this
Section 6.01(b) securing Indebtedness and Hedging Obligations; provided that
Priority Debt shall not exceed the amount permitted by Section 6.03(a) as of the
last day of any fiscal quarter (beginning with the last day of the fiscal
quarter in which the Investment Grade Rating Date occurs).

Section 6.02 Fundamental Changes; Dispositions.

(a) A Loan Party will not (i) consolidate or merge with or into any other Person
or (ii) sell, lease or otherwise transfer (in one transaction or in a series of
transactions) all or substantially all of its assets to any other Person;
provided that (A) any Person may consolidate or merge with or into the Borrower
in a transaction in which the Borrower is the surviving Person; (B) any Loan
Party (other than the Borrower) may merge into or consolidate with or sell,
lease or otherwise transfer all or substantially all of its assets to (x) the
Borrower or (y) a Restricted Subsidiary; provided that any such merger,
consolidation, sale, lease or other transfer by the Initial Guarantor pursuant
to this clause (y) shall be with, into or to a Guarantor or a Restricted
Subsidiary that becomes a Guarantor contemporaneously with such merger,
consolidation, sale, lease or other transfer; and (C) any Loan Party (other than
the Borrower) may merge into, or consolidate with, any Person other than the
Borrower or a Restricted Subsidiary if (x) such Loan Party is the surviving
entity or (y) such other Person is the surviving entity and becomes a Restricted
Subsidiary and a Guarantor contemporaneously with such merger or consolidation.

(b) Upon the occurrence and during the continuance of a Default or Event of
Default, the Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, convey, sell, transfer, or otherwise
dispose of assets (including interests in any Person) in any transaction or
series of related transactions for consideration in excess of $5,000,000;
provided that, notwithstanding the foregoing and subject to Section 6.02(a)
above, the Borrower and its Restricted Subsidiaries may enter into (i) sales of
inventory in the ordinary course of business, (ii) leases of transportation
capacity, storage capacity, processing capacity, and marine and/or dock usage
capacity, in the ordinary course of business, (iii) conveyances, sales,
transfers, or other dispositions of obsolete, surplus or unusable equipment or
equipment no longer used or useful in their respective businesses,
(iv) conveyances, sales, transfers and other

 

-66-



--------------------------------------------------------------------------------

dispositions between or among the Borrower and/or its Restricted Subsidiaries
and (v) sales of receivables in connection with any Securitization Transaction
permitted hereby.

Section 6.03 Indebtedness; Securitization Transactions.

(a) Priority Debt. The Borrower shall not permit the outstanding principal
amount of Priority Debt, as of the last day of any fiscal quarter, beginning
with the last day of the fiscal quarter in which the Closing Date occurs, to
exceed an amount equal to 15% of Consolidated Net Tangible Assets as of such
date. As used herein, “Priority Debt” means:

(i) the aggregate outstanding principal amount of secured Indebtedness and the
aggregate amount of secured Hedging Obligations of the Borrower and its
Restricted Subsidiaries; provided that Priority Debt shall not include
Indebtedness secured by:

(A)(I) Liens existing on any asset transferred by Valero Energy Corporation or a
subsidiary of Valero Energy Corporation to the Borrower or a Restricted
Subsidiary and Liens existing on any asset of any Person the ownership of which
is transferred by Valero Energy Corporation or a subsidiary of Valero Energy
Corporation to the Borrower or a Restricted Subsidiary (collectively,
“Transferred Liens”), in each case on or before the Closing Date, to the extent
such Indebtedness described in this clause (I) is listed on Schedule 6.03 and
(II) other Transferred Liens to the extent that the aggregate outstanding
principal amount of Indebtedness secured by Liens described in this clause (II)
does not exceed $10,000,000; or

(B)(I) Liens permitted pursuant to Section 6.01(b)(i) on assets of Persons that
become Restricted Subsidiaries of the Borrower after the Closing Date (and
proceeds thereof);

(II) Liens permitted pursuant to Section 6.01(b)(ii) on assets purchased,
constructed, repaired or improved by the Borrower or a Restricted Subsidiary
after the Closing Date (and improvements, accessions, general intangibles and
proceeds related thereto) securing Indebtedness incurred or assumed by the
Borrower or such Restricted Subsidiary after the Closing Date for the purpose of
financing all or any part of the cost of acquiring, constructing, repairing or
improving such assets;

(III) Liens permitted pursuant to Section 6.01(b)(iii) on assets of a Person
merged or consolidated with or into the Borrower or a Restricted Subsidiary
after the Closing Date (and proceeds thereof);

(IV) Liens permitted pursuant to Section 6.01(b)(iv) on assets acquired by the
Borrower or a Restricted Subsidiary after the Closing Date (and proceeds
thereof);

(V) Liens arising out of the refinancing, extension, renewal or refunding of any
Indebtedness secured by any Lien permitted by any of the foregoing clauses of
this Section 6.03(a); provided that the principal amount of

 

-67-



--------------------------------------------------------------------------------

such Indebtedness is not increased (other than by amounts incurred to pay the
costs of such refinancing, extension, renewal or refunding and any premiums paid
in connection therewith) and such Lien does not attach to any additional assets;

(VI) Liens permitted pursuant to Section 6.01(b)(vi);

(VII) Liens permitted pursuant to Section 6.01(b)(vii) on assets purchased,
constructed, repaired or improved by the Borrower or a Restricted Subsidiary
after the Closing Date for the purposes of financing all or part of the price or
cost of constructing, repairing or improving such property;

(VIII) Liens permitted pursuant to Section 6.01(b)(viii);

(IX) Liens permitted pursuant to Section 6.01(b)(ix);

(X) Liens permitted pursuant to Section 6.01(b)(x); and

(XI) Liens permitted pursuant to Section 6.01(b)(xix); plus

(ii) Attributable Debt of the Borrower and its Restricted Subsidiaries in
respect of Sale/Leaseback Transactions to the extent that such Attributable Debt
exceeds $100,000,000, plus

(iii) the aggregate outstanding principal amount of unsecured Indebtedness of
Non-Guarantor Subsidiaries (other than Excluded Subsidiary Debt).

For the avoidance of doubt, to the extent that a Guarantee constitutes Priority
Debt and the Indebtedness Guaranteed thereby also constitutes Priority Debt, the
amount of Priority Debt outstanding at such time shall be calculated without
duplication and shall include only the amount of such Guaranteed Indebtedness
constituting Priority Debt and shall not include the amount of such Guarantee.

(b) Securitization Transactions. The Borrower will not permit the aggregate
outstanding amount of Securitization Transactions to exceed $300,000,000 at any
time.

Section 6.04 Transactions with Affiliates. A Loan Party will not, and will not
permit any of its Restricted Subsidiaries to, enter into or engage in any
material transaction (including any sale, lease, transfer, purchase or
acquisition of property or assets) with any of its Affiliates, except on terms
and conditions, taken as a whole, that are substantially as favorable to such
Loan Party or such Restricted Subsidiary as could be obtained on an arm’s-length
basis from unrelated third parties (or, if in the good faith judgment of the
General Partner’s board of directors, no comparable transaction is available
with which to compare any such transaction, such transaction is otherwise fair
to such Loan Party or such Restricted Subsidiary from a financial point of
view); provided that the foregoing restriction shall not apply to:

(a) transactions between or among any Loan Party and its Restricted Subsidiaries
or between or among Restricted Subsidiaries;

 

-68-



--------------------------------------------------------------------------------

(b) transactions involving any employee benefit plan or related trust of the
Borrower or any of its Restricted Subsidiaries;

(c) transactions pursuant to any contract or agreement listed on Schedule 6.04;

(d) the payment of reasonable compensation, fees and expenses to, and indemnity
provided on behalf of directors and officers of such Loan Party or any
Restricted Subsidiary;

(e) transactions entered into with Valero Energy Corporation and its
Subsidiaries on terms that are fair and reasonable, taking into account the
totality of the relationship between the Borrower and its Restricted
Subsidiaries on the one hand, and Valero Energy Corporation and its Subsidiaries
on the other; and

(f) transactions approved by the Conflicts Committee of the Board of Directors
(or equivalent governing body) of the General Partner (or the equivalent
successor body to such Conflicts Committee).

Section 6.05 Restricted Payments. Prior to the Investment Grade Rating Date, the
Borrower will not declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, during the
occurrence and continuance of an Event of Default, or if an Event of Default
would result therefrom.

Section 6.06 Changes in Organization Documents. No Loan Party shall make any
changes to its Organization Documents that would reasonably be expected to have
a Material Adverse Effect.

Section 6.07 Restrictive Agreements. The Borrower will not, and will not permit
any Material Subsidiary to, enter into or permit to exist any agreement or other
consensual arrangement that explicitly prohibits or restricts the ability of any
Material Subsidiary to make any payment of any dividend or other distribution,
direct or indirect, on account of any shares (or equivalent) of any class of
Equity Interest of such Material Subsidiary, now or hereafter outstanding;
provided that the foregoing shall not prohibit financial incurrence, maintenance
and similar covenants that indirectly have the practical effect of prohibiting
or restricting the ability of a Material Subsidiary to make such payments or
provisions that require that a certain amount of capital be maintained, or
prohibit the return of capital to shareholders above certain dollar limits;
provided, further, that the foregoing shall not apply to (i) prohibitions and
restrictions imposed by law or by this Agreement, (ii) prohibitions and
restrictions contained in, or existing by reason of, any agreement or instrument
(A) existing on the Closing Date and described on Schedule 6.07, (B) relating to
any Indebtedness of, or otherwise to, any Person at the time such Person first
becomes a Material Subsidiary, so long as such prohibition or restriction was
not created in contemplation of such Person becoming a Material Subsidiary, and
(C) effecting a renewal, extension, refinancing, refund or replacement (or
successive extensions, renewals, refinancings, refunds or replacements) of
Indebtedness or other obligations issued or outstanding under an agreement or
instrument referred to in clauses (ii)(A) and (ii)(B) above, so long as the
prohibitions or restrictions contained in any such renewal, extension,
refinancing,

 

-69-



--------------------------------------------------------------------------------

refund or replacement agreement, taken as a whole, are not materially more
restrictive than the prohibitions and restrictions contained in the original
agreement or instrument, as determined in good faith by the Borrower or such
Subsidiary, (iii) any prohibitions or restrictions with respect to a Material
Subsidiary imposed pursuant to an agreement that has been entered into in
connection with a disposition of all or substantially all of the Equity
Interests of such Subsidiary or assets thereof, (iv) restrictions contained in
joint venture agreements, partnership agreements and other similar agreements
with respect to a joint ownership arrangement restricting the disposition or
distribution of assets or property of, or the activities of, such joint venture,
partnership or other joint ownership entity, or any of such entity’s
subsidiaries, if such restrictions are not applicable to the property or assets
of any other entity and (v) any prohibitions or restrictions on any
Securitization Entity pursuant to a Securitization Transaction permitted
hereunder.

Section 6.08 Change in Nature of Business. The Borrower will not, and will not
permit any Material Subsidiary to, engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Material Subsidiaries on the Closing Date or any business substantially
related or incidental thereto or logical extensions thereof (including (a) the
oil and gas refining (including alternative fuels, fuels from biomaterials,
development and exploration of gas-to-liquids technology (including actual
utilization and production)), marketing, processing and distribution businesses,
(b) the natural gas gathering, processing, and transport, and NGL fractionation
and marketing, businesses, (c) the chemical manufacturing, processing and
marketing businesses, and (d) the operation of crude oil and refined petroleum
products pipelines, terminals and other transportation and logistics assets.

Section 6.09 Consolidated Leverage Ratio. The Borrower shall maintain, as of the
last day of each fiscal quarter, a Consolidated Leverage Ratio of no greater
than (x) during an Acquisition Period, 5.5 to 1.0 and (y) at all other times,
5.0 to 1.0. For purposes of calculating compliance with the foregoing
Consolidated Leverage Ratio, Consolidated EBITDA may include, at the Borrower’s
option, any Qualified Project EBITDA Adjustments as provided in the definition
thereof.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur on or after the
Closing Date:

(a) the Borrower shall fail to pay (i) any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement, or any Guarantor
shall fail to make any payments due under the Subsidiary Guarantee, in each
case, when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise, in accordance
with the terms hereof; (ii) any interest on any Loan or any reimbursement
obligation in respect of any LC Disbursement, or any fee payable hereunder, when
and as the same shall become due and payable in accordance with the terms
hereof, and such failure shall continue unremedied for a period of five Business
Days; or (iii) any other amount payable hereunder (including any cash collateral
required to be provided hereunder),

 

-70-



--------------------------------------------------------------------------------

when and as the same shall become due and payable in accordance with the terms
hereof, and such failure shall continue unremedied for a period of ten Business
Days;

(b) any representation or warranty made by the Loan Parties in Article III or in
any certificate, financial or other statement or document furnished by the Loan
Parties pursuant to this Agreement or in connection with the Loan Documents
shall prove to have been incorrect in any material respect when made;

(c) the Borrower shall fail to perform or observe any of its covenants or
agreements contained in Section 5.02(a)(ii), Section 5.03 (with respect to the
existence of the Borrower), Section 5.08, or Article VI;

(d) the Borrower or any Guarantor shall fail to perform or observe any other
term, covenant or agreement contained in this Agreement or any other Loan
Document, and any such failure shall remain unremedied for 30 days;

(e)(i) the Borrower, any Guarantor, any Material Subsidiary or any combination
thereof shall default beyond any applicable period of grace in any payment of
principal of or interest on any Indebtedness (other than Securitization
Indebtedness of any Securitization Entity) on which the Borrower, any Guarantor
or any Material Subsidiary or any combination thereof is or are liable in an
aggregate principal amount then outstanding of $75,000,000 or more or (ii) an
event of default (other than a failure to pay principal or interest) as defined
in any mortgage, indenture, agreement or instrument under which there may be
issued, or by which there may be secured or evidenced, any such Indebtedness
shall happen and shall result in such Indebtedness becoming or being declared
due and payable prior to the date on which it could otherwise become due and
payable;

(f) the General Partner, the Borrower, any Guarantor or any Material Subsidiary
shall (i) apply for or consent to the appointment of a receiver, trustee,
liquidator or custodian or the like of itself or of all or a substantial part of
its property, (ii) become unable, admit in writing its inability or fail to pay
its debts generally as they become due, (iii) make a general assignment for the
benefit of creditors, (iv) be adjudicated as bankrupt or insolvent, (v) commence
a voluntary case under the federal bankruptcy laws of the United States of
America or file a voluntary petition or answer seeking reorganization, an
arrangement with creditors or an order for relief or seeking to take advantage
of any insolvency law or file an answer admitting the material allegations of a
petition filed against it in any bankruptcy, reorganization or insolvency
proceeding, or action shall be taken by it for the purpose of effecting any of
the foregoing, or (vi) if without the application, approval or consent of such
Guarantor, the General Partner, the Borrower or any of its Material
Subsidiaries, a proceeding shall be instituted in any court of competent
jurisdiction, under any law relating to bankruptcy, insolvency, reorganization
or relief of debtors, seeking in respect of such Guarantor, the General Partner,
the Borrower or any of its Material Subsidiaries an order for relief or an
adjudication in bankruptcy, reorganization, dissolution, winding up,
liquidation, a composition or arrangement with creditors, a readjustment of
debts, the appointment of a trustee, receiver, liquidator or custodian or the
like of such Guarantor, the General Partner, the Borrower or such Material
Subsidiaries or of all or any substantial part of its assets, or other like
relief in respect thereof under any bankruptcy or insolvency law, and, if such
proceeding is being contested by such Guarantor, the

 

-71-



--------------------------------------------------------------------------------

General Partner, the Borrower or such Material Subsidiaries in good faith, the
same shall (A) result in the entry of an order for relief or any such
adjudication or appointment or (B) continue undismissed or unstayed for any
period of 90 consecutive days;

(g) one or more judgments or decrees shall be entered against the Borrower, any
of its Material Subsidiaries, any Guarantor or any combination thereof involving
in the aggregate liability (not paid or fully covered by insurance) of
$75,000,000 or more with respect to any Guarantor, the Borrower or any of its
Material Subsidiaries and such judgments or decrees shall not have been vacated,
dismissed, discharged, stayed or bonded pending appeal within 45 days from the
entry thereof;

(h) a Change in Control shall occur;

(i) an ERISA Event shall occur that, when taken together with all other ERISA
Events that have occurred, could reasonably be expected to result in a Material
Adverse Effect; or

(j) this Agreement, the Subsidiary Guarantee or any Note shall fail to be in
full force and effect other than in accordance with its terms or as permitted
hereby or any action is taken by the Borrower or any Guarantor to assert the
invalidity or unenforceability of any of the foregoing;

then, and in every such event (other than an event with respect to the Borrower
described in clauses (iv), (v) or (vi) of clause (f) of this Article), and at
any time thereafter during the continuance of such event, the Administrative
Agent may, and at the request of the Required Lenders shall, by notice to the
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clauses (iv), (v) or (vi) of clause (f) of this Article,
the Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind
(including notice of intent to accelerate or notice of acceleration), all of
which are hereby waived by the Borrower.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

 

-72-



--------------------------------------------------------------------------------

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory

 

-73-



--------------------------------------------------------------------------------

provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

None of the Joint Lead Arrangers, Syndication Agent or Co-Documentation Agents
shall have any duties, responsibilities or liabilities under this Agreement and
the other Loan Documents other than the duties, responsibilities and liabilities
assigned to such entities in their capacities as Lenders (or Issuing Banks, if
applicable) hereunder.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further acknowledges and agrees that it is
engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender also acknowledges that it shall, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Borrower and its Affiliates) as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder and in deciding whether or to the extent to which it will continue
as a Lender or assign or otherwise transfer its rights, interests and
obligations hereunder.

 

-74-



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

Section 9.01 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile, as follows:

(i) if to the Borrower, to it at Valero Energy Partners LP, One Valero Way, San
Antonio, Texas 78249, Attention of Donna M. Titzman, Chief Financial Officer
(Facsimile No. (210) 345-2267);

(ii) if to the Administrative Agent or to JPMorgan Chase Bank, N.A., as a
Lender, to JPMorgan Chase Bank, N.A., Loan and Agency Services, 1111 Fannin
Street, 10th Floor, Houston, Texas 77002, Attention of Nathan Lorensen
(Facsimile No. (713) 427-6307), with a copy to JPMorgan Chase Bank, N.A., 712
Main Street, 12th Floor, Houston, Texas 77002, Attention of Muhammad Hasan
(Facsimile No. (713) 216-4117);

(iii) if to Citibank, N.A., as an Issuing Bank, to Nannette Dockal, Citibank,
N.A., 811 Main Street, Houston, Texas 77002 (email: nannette.n.dockal@citi.com);

(iv) if to Barclays Bank PLC, as an Issuing Bank, to Barclays Bank PLC, New York
Branch, 200 Park Avenue, New York, New York 10166, Attn: Letters of Credit
Department/Dawn Townsend (Facsimile No. (212) 412-5011); and

(v) if to any other Lender, to it at its address (or facsimile number) set forth
in its Administrative Questionnaire.

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
email and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article II by
electronic communication. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

Notices and other communications (i) sent to an email address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return email or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, (ii) posted to
an Internet or intranet website shall be deemed received upon the deemed receipt
by the intended

 

-75-



--------------------------------------------------------------------------------

recipient at its email address as described in the foregoing clause (i) of
notification that such notice or communication is available and identifying the
website address therefor and (iii) transmitted by telecopier or facsimile shall
be deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient).

(c) Change of Address. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

(d) Electronic Systems.

(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications available to the Issuing Banks and the other
Lenders by posting the Communications on a Platform.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) do not warrant the adequacy of such
Electronic Systems and expressly disclaim liability for errors or omissions in
the Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or any
Electronic System. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of the Borrower pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent, any Lender or any
Issuing Bank by means of electronic communications pursuant to this Section,
including through an Electronic System.

Section 9.02 Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Banks and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b), (c) or (d) of this Section, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

 

-76-



--------------------------------------------------------------------------------

(b) No provision contained in Article III, Article V, Article VI or Article VII
hereof, and none of the definitions of any defined terms related to such
provisions, may be waived, amended or modified except pursuant to an agreement
or agreements in writing entered into by the Borrower, and the Required Lenders
or by the Borrower and the Administrative Agent with the consent of the Required
Lenders.

(c) Except as provided for in Section 9.02(d), neither this Agreement or the
Notes nor any provision of either of the foregoing may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders.

(d) Notwithstanding anything to the contrary contained in paragraphs (b) and
(c) above, no such agreement or agreements referred to in such paragraphs shall
(i) increase or extend the Commitment of any Lender without the written consent
of such Lender, (ii) reduce the principal amount of any Loan or LC Disbursement
or reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration or termination of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.09(c), Section 2.18(b) or
Section 2.18(c) in a manner that would alter the pro rata treatment of Lenders
or pro rata sharing of payments required thereby, without the written consent of
each Lender, (v) change Section 2.21, Section 4.01, Section 4.02 or any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender or (vi) amend,
modify or otherwise change Section 2.22 without the written consent of the
Administrative Agent, each Issuing Bank and the Required Lenders. In addition,
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent or any Issuing Bank hereunder without the prior
written consent of the Administrative Agent or such Issuing Bank, as the case
may be.

Section 9.03 Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out of pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
a law firm, as counsel for the Administrative Agent, in connection with the
syndication of the credit facilities provided for herein and the preparation and
administration of this Agreement, (ii) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of a law firm, as counsel for the
Administrative Agent, in connection with any amendments, modifications or
waivers of the provisions hereof (in the case of clauses (i) and (ii), whether
or not the transactions contemplated hereby or thereby shall be consummated),
(iii) all reasonable out-of-pocket expenses incurred by each Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit issued by it or any demand for payment thereunder, and (iv) all
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender, including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, any Issuing Bank or any Lender,

 

-77-



--------------------------------------------------------------------------------

in connection with the enforcement or protection of its rights in connection
with this Agreement, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent, the Joint Lead
Arrangers, each Issuing Bank and each Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including settlement costs and the reasonable
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by any Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee. This
Section 9.03(b) shall not apply to Taxes, which, for the avoidance of doubt,
shall be addressed under Section 2.17.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, any Joint Lead Arranger or any Issuing Bank
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, such Joint Lead Arranger or such Issuing Bank, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, such Joint Lead Arranger or such
Issuing Bank in its capacity as such.

(d) To the extent permitted by applicable law, no party hereto shall assert, and
each party hereto hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof or the transmission of communications through an Electronic System. No
Indemnitee referred to in paragraph (b) above, and no Credit Party, shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials

 

-78-



--------------------------------------------------------------------------------

distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

Section 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) other than
as permitted in Section 6.03, the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Banks and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender with a Commitment immediately prior to giving effect to such
assignment; and

(C) each Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent; provided that no such

 

-79-



--------------------------------------------------------------------------------

consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500 (which, for the avoidance of doubt, shall not be for
the account of the Borrower, other than in respect of an assignment initiated by
the Borrower pursuant to Section 2.19(b));

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

(E) no assignment shall be made to a Defaulting Lender; and

(F) no assignment shall be made to the Borrower or any Affiliate thereof.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 2.15, Section 2.16, Section 2.17 and Section 9.03). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 9.04 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.

 

-80-



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.06(d) or (e),
Section 2.07(b), Section 2.18(d) or Section 9.03(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or any Issuing Bank, sell participations to one or more banks or other
entities (other than Competitors) (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first sentence of
Section 9.02(d) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Section 2.15, Section 2.16, and
Section 2.17 (subject to the requirements and limitations therein, including the
requirements under Section 2.17(e) and Section 2.17(f) (it being understood that

 

-81-



--------------------------------------------------------------------------------

the documentation required under Section 2.17(e) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 2.19 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 2.15 or
2.17, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation and the sale of such participation to such
Participant is made with the Borrower’s prior written consent. Each Lender that
sells a participation agrees, at the Borrower’s request, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 2.19(b) with respect to any Participant.

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and stated interest amounts) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”). The
entries in the Participant Register shall be conclusive, absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. No Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under this Agreement) except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

Section 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and the
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, any Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Section 2.15, Section 2.16, Section 2.17 and Section 9.03 and
Article VIII shall survive and

 

-82-



--------------------------------------------------------------------------------

remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

Section 9.06 Counterparts; Integration; Effectiveness.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

(b) Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, email .pdf or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.

Section 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to setoff
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Loan Party
against any of and all the obligations of such Loan Party that are due and
payable at such time held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement; provided that such
Lender shall provide prompt written notice to the Administrative Agent of the
exercise of such setoff; provided, further, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over

 

-83-



--------------------------------------------------------------------------------

immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.22 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender agrees to promptly notify the applicable Loan Party after any such
setoff and application by it or any of its Affiliates; provided that the failure
to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender under this Section are in addition to and
shall not be affected by any other rights and remedies (including other rights
of setoff) which such Lender may have.

Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York sitting in New York County, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State court or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Section is intended to waive the right of any party to remove
any such action or proceeding commenced in any such New York State court to an
appropriate New York Federal court to the extent the basis for such removal
exists under applicable law. Nothing in this Agreement shall affect any right
that the Administrative Agent, any Issuing Bank or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement against any Loan
Party or its properties in the courts of any jurisdiction.

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 9.10 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR

 

-84-



--------------------------------------------------------------------------------

INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12 Confidentiality. (a) Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (i) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors, including any credit insurance provider
relating to the Borrower and its obligations (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority or
self-regulatory authority, (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
to this Agreement, (v) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section, to (1) any assignee of or
Participant in, or any prospective assignee of or prospective Participant in,
any of its rights or obligations under this Agreement or (2) any actual or
prospective counterparty (or its advisors) to any swap, securitization or
derivative transaction relating to the Borrower and its obligations under this
Agreement, (vii) with the consent of the Borrower or (viii) to the extent such
Information (1) becomes publicly available other than as a result of a breach of
this Section or (2) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a non-confidential basis from a source other than the
Borrower. For the purposes of this Section, “Information” means all information
received from or on behalf of the Borrower relating to the Borrower and its
Subsidiaries or their respective businesses, other than any such information
that is available to the Administrative Agent, any Issuing Bank or any Lender on
a non-confidential basis prior to disclosure by or on behalf of the Borrower.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

(b) Each Lender acknowledges that Information as defined in Section 9.12(a)
furnished to it pursuant to this agreement may include material non-public
information concerning the Borrower and its Related Parties or their respective
securities, and confirms that it has developed compliance procedures regarding
the use of material non-public information and

 

-85-



--------------------------------------------------------------------------------

that it will handle such material non-public information in accordance with
those procedures and applicable law, including federal and state securities
laws.

(c) All information, including requests for waivers and amendments, furnished by
the Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain material non-public information about the Borrower and its Related
Parties or its securities. Accordingly, each Lender represents to the Borrower
and the Administrative Agent that it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law.

Section 9.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 9.14 USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

Section 9.15 No Liability of General Partner. It is hereby understood and agreed
that the General Partner shall have no liability, as general partner or
otherwise, for the payment of any amount owing or to be owing hereunder or under
the other Loan Documents. The Administrative Agent, Issuing Banks and the
Lenders agree for themselves and their respective successors and assigns that no
claim arising against the Borrower or any other Loan Party under any Loan
Document with respect to the Obligations shall be asserted against the General
Partner or its assets. Notwithstanding the foregoing, nothing in this
Section 9.15 shall be construed so as to prevent the Administrative Agent or any
Lender from commencing any action, suit or proceeding with respect to or causing
legal papers to be served upon the General Partner for the purpose of obtaining
jurisdiction over the Borrower or another Loan Party.

Section 9.16 Amendment and Restatement. This Agreement shall be deemed to
restate and amend the Existing Credit Agreement in its entirety, and all of the
terms and provisions hereof shall supersede the terms and conditions thereof.
The parties hereto further

 

-86-



--------------------------------------------------------------------------------

agree that this Agreement, each Borrowing and each issuance, amendment or
extension of a Letter of Credit shall serve to extend, renew and continue, but
not to extinguish or novate, the “Borrowings” and “Letters of Credit” under the
Existing Credit Agreement and the corresponding promissory notes and to amend,
restate and supersede, but not to extinguish or cause to be novated the
Indebtedness under, the Existing Credit Agreement. The Borrower hereby agrees
that, upon the effectiveness of this Agreement, the “Loans” made and outstanding
under the Existing Credit Agreement and all accrued and unpaid interest thereon
shall be deemed to be Loans outstanding under and payable by this Agreement and
all “Letters of Credit” issued and outstanding under the Existing Credit
Agreement, if any, shall be deemed to be issued and outstanding as Letters of
Credit hereunder.

Section 9.17 Assignment and Reallocation of Commitments, Etc. On the Closing
Date, each of the lenders under the Existing Credit Agreement (each, an
“Existing Lender”) hereby sells, assigns, transfers and conveys to the Lenders
hereto, and each of the Lenders hereto hereby purchases and accepts, so much of
the aggregate commitments under, and loans and, as further specified in
Section 2.06(k), participations in letters of credit outstanding under, the
Existing Credit Agreement such that, immediately after giving effect to the
effectiveness of this Agreement (including any increase of the commitments
effectuated hereby), the Applicable Percentage of each Lender to this Agreement
and the portion of the relevant Commitment of each Lender, shall be as set forth
on Schedule 2.01 hereto. The foregoing assignments, transfers and conveyances
are without recourse to any Existing Lender and without any warranties
whatsoever by the Administrative Agent, any Issuing Bank or any Existing Lender
as to title, enforceability, collectability, documentation or freedom from liens
or encumbrances, in whole or in part, other than that the warranty of any such
Existing Lender that it has not previously sold, transferred, conveyed or
encumbered such interests. The Existing Lenders and the Lenders shall, if
appropriate, make all appropriate adjustments in payments under the Existing
Credit Agreement, the “Notes” and the other “Loan Documents” thereunder for
periods prior to the adjustment date among themselves, but in no event shall any
such adjustment of Eurodollar Loans (a) constitute a payment or prepayment of
all or a portion of any Eurodollar Loans or (b) entitle any Lender to any
reimbursement under Section 2.16 hereof.

ARTICLE X

SUBSIDIARY GUARANTEE

Section 10.01 Guarantee. Each Guarantor, jointly and severally, hereby
unconditionally and irrevocably guarantees to the Administrative Agent and the
Lenders (the “Subsidiary Guarantee”), as primary obligor and not merely as
surety, the prompt and complete payment when due, whether at stated maturity, by
acceleration or otherwise, of all obligations of the Borrower, now or hereafter
existing under this Agreement and any other Loan Document, and all other
Obligations, whether for principal, interest, fees, expenses or otherwise,
including obligations which, but for an automatic stay under Section 362(a) of
the Bankruptcy Code or any other insolvency law or other proceeding, would
become due (such obligations being hereinafter referred to as the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including the legal fees,
charges and disbursements of counsel) incurred by the Administrative Agent and
each Lender in enforcing any rights under the Subsidiary Guarantee. No amendment
or modification of the Subsidiary Guarantee may be made without the prior
written consent of each

 

-87-



--------------------------------------------------------------------------------

Guarantor. Notwithstanding anything contained herein to the contrary, the
obligations of the each Guarantor under the Subsidiary Guarantee shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations under the Subsidiary Guarantee subject to avoidance under
Section 548 of the Bankruptcy Code (Title 11, United States Code) or any
comparable provisions of any applicable state law.

Section 10.02 Waiver of Subrogation. Notwithstanding any payment or payments
made by a Guarantor hereunder, or any set-off or application of funds of any
Guarantor by the Administrative Agent or any Lender, such Guarantor shall not be
entitled to be subrogated to any of the rights of the Administrative Agent and
the Lenders against the Borrower or against any collateral security or guarantee
or right of offset held by the Administrative Agent or the Lenders for the
payment of the Guaranteed Obligations, nor shall any Guarantor seek any
reimbursement from the Borrower in respect of payments made by the Guarantor
hereunder, until all amounts owing to the Administrative Agent and the Lenders
by the Borrower are paid in full. If any amount shall be paid to any Guarantor
on account of such subrogation rights at any time when all of the Guaranteed
Obligations shall not have been paid in full, such amount shall be held by such
Guarantor, in trust for the Administrative Agent and each Lender, segregated
from other funds of such Guarantor and shall, forthwith upon receipt by such
Guarantor, be turned over to the Administrative Agent, for the ratable benefit
of itself and the Lenders, in the exact form received by such Guarantor (duly
indorsed by such Guarantor, if required), to be applied against the Guaranteed
Obligations, whether mature or unmatured, in such order as any Lender may
determine.

Section 10.03 Amendments, Etc., with respect to the Guaranteed Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against such Guarantor, and without notice to or further
assent by any Guarantor, any demand for payment of any of the Guaranteed
Obligations made by the Administrative Agent or any Lender may be rescinded by
the Administrative Agent or such Lender, as applicable, and any of the
Guaranteed Obligations continued, and the Guaranteed Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Lender, and this Agreement, and any Note and any other document in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as any Lender may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the
Administrative Agent or any Lender for the payment of the Guaranteed Obligations
may be sold, exchanged, waived, surrendered or released. Neither the
Administrative Agent nor any Lender shall have any obligation to protect,
secure, perfect or insure any Lien or security interest at any time held by it
as security for the Guaranteed Obligations or for this Subsidiary Guarantee or
any property subject thereto.

Section 10.04 Guarantee Absolute and Unconditional. Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Guaranteed Obligations and notice of or proof of reliance by the Administrative
Agent or any Lender upon this Subsidiary Guarantee or acceptance of this
Subsidiary Guarantee; the Guaranteed Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred in reliance
upon this Subsidiary Guarantee; and all dealings between the Borrower and

 

-88-



--------------------------------------------------------------------------------

the Guarantors, on the one hand, and the Administrative Agent or any Lender, as
applicable, on the other, shall likewise be conclusively presumed to have been
had or consummated in reliance upon this Subsidiary Guarantee. Each Guarantor
waives diligence, presentment, protest, demand for payment and notice of default
or nonpayment to or upon the Borrower, such Guarantor or any other Guarantor
with respect to the Guaranteed Obligations. This Subsidiary Guarantee shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to, and each Guarantor hereby expressly waives any defenses to
its obligations hereunder based upon (a) the validity or enforceability of this
Agreement, any Note, any of the Guaranteed Obligations or any collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Administrative Agent or any Lender,
(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Guaranteed Obligations
of any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Loan Party or any of its Subsidiaries or
otherwise, (c) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
the Borrower against the Administrative Agent or any Lender, or (d) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or any Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower for the Guaranteed Obligations, or
of any Guarantor under this Subsidiary Guarantee, in bankruptcy or in any other
instance. When pursuing its rights and remedies hereunder against the
Guarantors, the Administrative Agent and each Lender may, but shall be under no
obligation to, pursue such rights and remedies as it may have against the
Borrower or any other Person or against any collateral security or guarantee for
the Guaranteed Obligations or any right of offset with respect thereto, and any
failure by the Administrative Agent or such Lender, as applicable, to pursue
such other rights or remedies or to collect any payments from the Borrower or
any such other Person or to realize upon any such collateral security, or
guarantee or right of offset, shall not relieve the Guarantor of any liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent
and the Lenders against each Guarantor.

Section 10.05 Reinstatement. This Subsidiary Guarantee shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, the Borrower or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

Section 10.06 Payments. Each of the Guarantors and the Borrower hereby agrees
that the Guaranteed Obligations will be paid to the Administrative Agent, for
the account of the Administrative Agent and the Lenders, without set-off or
counterclaim in dollars as expressed to be payable hereunder and under any Note,
in immediately available funds at the office of the Administrative Agent
specified in Section 9.01.

 

-89-



--------------------------------------------------------------------------------

Section 10.07 Additional Guarantors. Upon the execution and delivery by any
Person of a Guarantee Joinder and other required documents as provided in
Section 5.09, such Person shall be a Guarantor and shall be a party hereto as if
an original signatory hereto.

Section 10.08 Guaranty Release Matters. The Lenders authorize the Administrative
Agent to release any Guarantor from its obligations as a Guarantor under this
Agreement pursuant to a written request made by the Borrower, if (a) such
Guarantor ceases to be a Subsidiary of the Borrower as a result of a transaction
permitted under this Agreement, (b) prior to the Investment Grade Rating Date,
such Guarantor ceases to be a Material Subsidiary of the Borrower that is a
First Tier Subsidiary as a result of a transaction permitted under this
Agreement, (c) such Guarantor is an Elective Guarantor at the time of such
release or (d) at any time on or after the Investment Grade Rating Date, such
Guarantor does not, or ceases to, guarantee Indebtedness of the Borrower in an
aggregate principal amount of $25,000,000 or more (and, in the case of this
clause (d) only for so long as such Subsidiary continues not to guarantee
Indebtedness of the Borrower in an aggregate principal amount of $25,000,000 or
more); provided that, after giving pro forma effect to any such release
occurring pursuant to the foregoing clause (d), the Borrower is in compliance
with Section 6.03(a) and no Event of Default has occurred and is then
continuing. Any such request shall be accompanied by a certificate of a
Financial Officer of the Borrower certifying (which certification shall
constitute a representation and warranty by the Borrower hereunder) that (i) no
Event of Default then exists or will exist after giving effect to such release
and (ii) the conditions for release set forth in this Section 10.08 have been
satisfied. Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
any Guarantor from its obligations under this Agreement pursuant to the terms
and conditions hereof.

(Signature Pages Begin Next Page)

 

-90-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

VALERO ENERGY PARTNERS LP, as the

    Borrower

By:  

Valero Energy Partners GP LLC, its General

Partner

By:   /s/ DONNA M. TITZMAN   Name:   Donna M. Titzman   Title:  

Senior Vice President, Chief Financial

Officer, and Treasurer

 

VALERO PARTNERS OPERATING CO. LLC,

    as the Initial Guarantor

By:   /s/ DONNA M. TITZMAN   Name:   Donna M. Titzman   Title:   Senior Vice
President and Treasurer

 

[Signature Page to Valero Energy Partners LP Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as the

Administrative Agent, an Issuing Bank and a

Lender

By:   /s/ MUHAMMAD HASAN   Name:   Muhammad Hasan   Title:   Vice President

 

[Signature Page to Valero Energy Partners LP Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as an Issuing Bank and a Lender By:   /s/ MAUREEN MARONEY  
Name:   Maureen Maroney   Title:   Vice President

 

[Signature Page to Valero Energy Partners LP Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

THE BANK OF TOKYO MITSUBISHI UFJ, as

a Lender

By:   /s/ STEPHEN W. WARFEL Name:  Stephen W. Warfel Title:    Managing Director

 

[Signature Page to Valero Energy Partners LP Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as an Issuing Bank and

a Lender

By:   /s/ CRAIG J. MALLOY   Name:   Craig J. Malloy   Title:   Director

 

[Signature Page to Valero Energy Partners LP Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD.,

    as a Lender

By:   /s/ LEON MO   Name:   Leon Mo   Title:   Authorized Signatory

 

[Signature Page to Valero Energy Partners LP Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as a Lender

By:   /s/ NATHAN STARR   Name:   Nathan Starr   Title:   Portfolio Manager

 

[Signature Page to Valero Energy Partners LP Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:   /s/ MIKE SPARROW   Name:   Mark
Sparrow   Title:   Director

 

[Signature Page to Valero Energy Partners LP Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:   /s/ JOSEPH ONISCHUK   Name:   Joseph Onischuk  
Title:   Managing Director

 

By:   /s/ REGINALD CRICHLOW   Name:   Reginald Crichlow   Title:   Vice
President

 

[Signature Page to Valero Energy Partners LP Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as a Lender

By:   /s/ MIKHAIL FAYBUSOVICH   Name:   Mikhail Faybusovich   Title:  
Authorized Signatory

 

By:   /s/ GREGORY FANTONI   Name:   Gregory Fantoni   Title:   Authorized
Signatory

 

[Signature Page to Valero Energy Partners LP Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:   /s/ MICHAEL KING   Name:   Michael
King   Title:   Authorized Signatory

 

[Signature Page to Valero Energy Partners LP Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a

Lender

By:   /s/ DENISE HE   Name:   Denise He   Title:   Assistant Vice President

 

[Signature Page to Valero Energy Partners LP Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:   /s/ DON J. MCKINNERNEY   Name:   Don J.
McKinnerney   Title:   Authorized Signatory

 

[Signature Page to Valero Energy Partners LP Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORP., as a

Lender

By:   /s/ JAMES D. WEINSTEIN   Name:   James D. Weinstein   Title:   Managing
Director

 

[Signature Page to Valero Energy Partners LP Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:   /s/ CARMEN MALIZIA   Name:   Carmen Malizia  
Title:   Director

 

[Signature Page to Valero Energy Partners LP Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

TORONTO DOMINION (TEXAS) LLC, as a

Lender

By:   /s/ RAYAN KARIM   Name:   Rayan Karim   Title:   Authorized Signatory

 

[Signature Page to Valero Energy Partners LP Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a

Lender

By:   /s/ PATRICK JEFFREY   Name:   Patrick Jeffrey   Title:   Vice President

 

[Signature Page to Valero Energy Partners LP Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:   /s/ MICHAEL CLAYBORNE   Name:   Michael
Clayborne   Title:   Vice President

 

[Signature Page to Valero Energy Partners LP Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

LLOYDS BANK PLC, as a Lender By:   /s/ DAVEN POPAT   Name:   Daven Popat  
Title:   Senior Vice President

 

By:   /s/ JULIA R. FRANKLIN   Name:   Julia R. Franklin   Title:   Vice
President

 

[Signature Page to Valero Energy Partners LP Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

FROST BANK, as a Lender By:   /s/ PHILIP R. ROSENFELD   Name:   Philip R.
Rosenfeld   Title:   Senior Vice President

 

[Signature Page to Valero Energy Partners LP Amended and Restated Credit
Agreement]